 

Exhibit 10.30

 

LOAN AGREEMENT

 

Dated as of March 6, 2014

 

between

 

SEBRING LANDING, LLC,

 

as Borrower,

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

as Lender

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE 1 GENERAL TERMS 29 1.1 The Loan 29 1.2 Interest and Principal
30 1.3 Method and Place of Payment 31 1.4 Taxes; Regulatory Change 31 1.5
Release 33     ARTICLE II DEFEASANCE AND ASSUMPTION 33 2.1 Defeasance 33 2.2
Assumption 35 2.3 Transfers of Equity Interests in Borrower 36     ARTICLE III
ACCOUNTS 37 3.1 Cash Management Account 37 3.2 Distributions from Cash
Management Account 38 3.3 Loss Proceeds Account 40 3.4 Basic Carrying Costs
Escrow Account 40 3.5 TI/LC Reserve Account 41 3.6 Capital Expenditure Reserve
Account 42 3.7 Deferred Maintenance and Environmental Escrow Account 42 3.8
Intentionally Omitted 43 3.9 Excess Cash Flow Reserve Account 43 3.10 Account
Collateral 44 3.11 Bankruptcy 44 3.12 Ulta Reserve Account 45     ARTICLE N
REPRESENTATIONS 46 4.1 Organization 47 4.2 Authorization 47 4.3 No Conflicts 47
4.4 Consents 47 4.5 Enforceable Obligations 47 4.6 No Default 47 4.7 Payment of
Taxes 48 4.8 Compliance with Law 48 4.9 ERISA 48 4.10 Investment Company Act 48
4.11 No Bankruptcy Filing 48 4.12 Other Debt 49 4.13 Litigation 49 4.14 Leases;
Material Agreements 49 4.15 Full and Accurate Disclosure 50 4.16 Financial
Condition 50

 

 

 

 

TABLE OF CONTENTS
(Continued)

 

  Page     4.17 Single-Purpose Requirements 51 4.18 Use of Loan Proceeds 51 4.19
Not Foreign Person 51 4.20 Labor Matters 51 4.21 Title 51 4.22 No Encroachments
52 4.23 Physical Condition 52 4.24 Fraudulent Conveyance 52 4.25 Management 53
4.26 Condemnation 53 4.27 Utilities and Public Access 53 4.28 Environmental
Matters 53 4.29 Assessments 54 4.30 No Joint Assessment 54 4.31 Separate Lots 54
4.32 Permits; Certificate of Occupancy 54 4.33 Flood Zone 54 4.34 Security
Deposits 54 4.35 Intentionally Omitted 54 4.36 Insurance 54 4.37 No Dealings 55
4.38 Estoppel Certificates 55 4.39 Federal Trade Embargos 55 4.40 Intellectual
Property/Websites 55 4.41 Intentionally Omitted 55 4.42 Intentionally Omitted 55
4.43 Survival 55     ARTICLE V AFFIRMATIVE COVENANTS 55 5.1 Existence; Licenses
55 5.2 Maintenance of Property 56 5.3 Compliance with Legal Requirements 56 5.4
Impositions and Other Claims 56 5.5 Access to Property 57 5.6 Cooperate in Legal
Proceedings 57 5.7 Leases 57 5.8 Plan Assets, etc 59 5.9 Further Assurances 59
5.10 Management of Collateral 60 5.11 Notice of Material Event 61 5.12 Annual
Financial Statements 61 5.13 Quarterly Financial Statements 61 5.14 Monthly
Financial Statements; Non-Delivery of Financial Statements 62 5.15 Insurance 63

 

 

 

 

TABLE OF CONTENTS
(Continued)

 

  Page     5.16 Casualty and Condemnation 67 5.17 Annual Budget 70 5.18 Venture
Capital Operating Companies; Nonbinding Consultation 70 5.19 Compliance with
Encumbrances and Material Agreements 70 5.20 Prohibited Persons 71     ARTICLE
VI NEGATIVE COVENANTS 71 6.1 Liens on the Collateral 71 6.2 Ownership 71 6.3
Transfer; Prohibited Change of Control 71 6.4 Debt 71 6.5 Dissolution; Merger or
Consolidation 71 6.6 Change in Business 71 6.7 Debt Cancellation 71 6.8
Affiliate Transactions 71 6.9 Misapplication of Funds 72 6.10 Jurisdiction of
Formation; Name 72 6.11 Modifications and Waivers 72 6.12 ERISA 72 6.13
Alterations and Expansions 73 6.14 Advances and Investments 73 6.15
Single-Purpose Entity 73 6.16 Zoning and Uses 73 6.17 Waste 74     ARTICLE VII
DEFAULTS 74 7.1 Event of Default 74 7.2 Remedies 76 7.3 Application of Payments
after an Event of Default 77     ARTICLE VIII CONDITIONS PRECEDENT 78 8.1
Conditions Precedent to Closing 78     ARTICLE IX MISCELLANEOUS 81 9.1
Successors 81 9.2 GOVERNING LAW 81 9.3 Modification, Waiver in Writing 81 9.4
Notices 82 9.5 TRIAL BY JURY 83 9.6 Headings 83 9.7 Assignment and Participation
83 9.8 Severability 84 9.9 Preferences; Waiver of Marshalling of Assets 84 9.10
Remedies of Borrower 84 9.11 Offsets, Counterclaims and Defenses 85

  

 

 

 

TABLE OF CONTENTS
(Continued)

 

  Page     9.12 No Joint Venture 85 9.13 Conflict; Construction of Documents 85
9.14 Brokers and Financial Advisors 85 9.15 Counterparts 85 9.16 Estoppel
Certificates 86 9.17 General Indemnity; Payment of Expenses 86 9.18 No
Third-Party Beneficiaries 88 9.19 Recourse 89 9.20 Right of Set-Off 91 9.21
Exculpation of Lender 91 9.22 Servicer 92 9.23 No Fiduciary Duty 92 9.24
Borrower Information 93 9.25 PATRIOT Act Records 94 9.26 Prior Agreements 94
9.27 Publicity 94 9.28 Delay Not a Waiver 94 9.29 Schedules and Exhibits
Incorporated 95

 

Exhibits

 

A   Organizational Chart

B    Form of Tenant Notice

 

Schedules

 

A   Property

B   Exception Report

C   Deferred Maintenance Conditions

D   Depiction of Ulta Space

E   Rent Roll

F   Material Agreements

 

 

 

 

LOAN AGREEMENT

 

This Loan Agreement (this "Agreement") is dated March 6, 2014 and is between
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, as lender
(together with its successors and assigns, including any lawful holder of any
portion of the Indebtedness, as hereinafter defined, "Lender"), and SEBRING
LANDING, LLC, a Delaware limited liability company, as borrower (together with
its permitted successors and assigns, "Borrower").

 

RECITALS

 

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as Shops at Shelby Crossing.

 

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Note and the other Loan Documents.

 

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

 

DEFINITIONS

 

(a)          When used in this Agreement, the following capitalized terms have
the following meanings:

 

"Account Collateral" means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

 

"Agreement" means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

 

"ALTA" means the American Land Title Association, or any successor thereto.

 

"Alteration" means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.

 

"Annual Budget" means a capital and operating expenditure budget for the
Property prepared by Borrower that specifies amounts sufficient to operate and
maintain the Property at a standard at least equal to that maintained on the
Closing Date.

 

"Appraisal" means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national

  

1

 

 

banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA) and complies with the Uniform Standards of Professional Appraisal
Practice (USPAP).

 

"Approved Accounting Method" means, at Borrower's option (i) GAAP, (ii) the cash
basis accounting method used for federal income tax purposes which is
consistently applied, or (iii) another accounting method commonly used for
assets similarly situated to the Property which method set forth in such clause
(iii) is consistently applied and reasonably acceptable to Lender; provided,
howcver, to the extent the use of another accounting method would result in the
failure to satisfy any Rating Condition, Borrower agrees, upon notice from
Lender, to immediately commence using GAAP or the cash basis accounting method.
For the avoidance of doubt, either GAAP or the cash basis accounting method used
for federal income tax purposes are deemed acceptable to Lender and deemed to
satisfy any Rating Condition, provided same is consistently applied.

 

"Approved Annual Budget" has the meaning set forth in Section 5.17.

 

"Approved Management Agreement" means that certain Management Agreement, dated
as of June 21, 2013, between Borrower and the initial Approved Property Manager,
and any other management agreement that is approved by Lender (which approval,
provided no Event of Default is continuing, will not be unreasonably withheld,
conditioned or delayed) and with respect to which the Rating Condition is
satisfied, in each case as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

"Approved Property Manager" means Continental Real Estate Companies Commercial
Properties Corp., a Florida corporation, or any other management company
approved by Lender (which approval, provided no Event of Default is continuing,
will not be unreasonably withheld, conditioned or delayed) and with respect to
which the Rating Condition is satisfied, in each case unless and until Lender
requests the termination of that management company pursuant to Section 5.10(d).

 

"Assignment" has the meaning set forth in Section 9.7(b).

 

"Assumption" has the meaning set forth in Section 2.2.

 

"Bankruptcy Code" has the meaning set forth in Section 7.1(d).

 

"Basic Carrying Costs Escrow Account" has the meaning set forth in Section
3.4(a).

 

"Borrower" has the meaning set forth in the first paragraph of this Agreement.

 

"Borrower Tax" means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

 

"Budgeted Operating Expenses" means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses budgeted for such calendar month as set
forth in the then-applicable Approved Annual Budget, or (ii) such greater amount
as shall equal Borrower's

 

2

 

 

actual Operating Expenses for such month, except that during the continuance of
a Trigger Period such greater amount shall in no event exceed 105% of the amount
specified in clause (i) of this definition without the prior written consent of
Lender, not to be unreasonably withheld, delayed or conditioned, provided that
no such consent shall be required in connection with expenditures for
non-discretionary items and expenditures required to be made by reason of the
occurrence of any emergency (i.e., an unexpected event that threatens imminent
harm to persons or property at the Property) and with respect to which it would
be impracticable, under the circumstances, to obtain Lender's prior consent
thereto.

 

"Business Day" means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer's collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

 

"Capital Expenditure" means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

 

"Capital Expenditure Reserve Account" has the meaning set forth in Section
3.6(a).

 



"Cash Management Account" has the meaning set forth in Section 3.1(a).

 

"Cash Management Agreement" means that certain cash management agreement, dated
as of the Closing Date, among Borrower, Lender and the Cash Management Bank that
maintains the Cash Management Account as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

"Cash Management Bank" means, individually and collectively, the Eligible
Institution(s) at which the Collateral Accounts (other than the Lockbox Account)
are maintained.

 

"Casualty" means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.

 

"Cause" means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director's duties, (ii) such Independent Director
has been indicted or convicted for, any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of "Independent Director", (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
"Independent Director" or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

 

"Certificates" means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

3

 

 

"Closing Date" means the date of this Agreement.

 

"Closing Date NOI" means $2,494,381; provided, however, that in the event of a
prepayment pursuant to Section 3.12(d), then, from and after such prepayment,
the "Closing Date NOI" shall mean $2,315,623.

 

"Code" means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

"Collateral" means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property in respect
of which Lender is granted a Lien under the Loan Documents, and all proceeds
thereof.

 

"Collateral Account" means each of the accounts and sub-accounts established
pursuant to Article III hereof.

 

"Condemnation" means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

 

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure or
indemnify a creditor against loss.

 

"Control" of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through the ability to exercise voting power, by contract
or otherwise ("Controlled" and "Controlling" each have the meanings correlative
thereto).

 

"Cooperation Agreement" means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower and Sponsor for the benefit of
Lender, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

"Damages" to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys' fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that "Damages"
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

 

4

 

 

"DBRS" means DBRS, Inc. or its applicable affiliate.

 

"Debt" means, with respect to any Person, without duplication:

 

(i)          all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;

 

(ii)         all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

 

(iii)        all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions that are not yet due and payable;

 

(iv)        all Contingent Obligations of such Person;

 

(v)         all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements; and

 

(vi)        any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

 

"Default" means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

"Default Interest" means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.

 

"Default Rate" means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

 

"Defeasance Borrower" has the meaning set forth in Section 2.1(b).

 

"Defeasance Collateral" means government securities (as described in Treasury
Reg. 1.860G-2(a)(8)(ii)) that are the direct obligations of the United States of
America, which obligations are not subject to prepayment, call or early
redemption.

 

5

 

 

"Defeasance Pledge Agreement" has the meaning set forth in Section 2.1(a)(iii).

 

"Defease" means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1; and the term "Defeasance" has the
meaning correlative to the foregoing.

 

"Deferred Maintenance Amount" means $23,434.40.

 

"Deferred Maintenance Conditions" means those items identified in Schedule C, as
more particularly described in the Engineering Report.

 

"Deferred Maintenance and Environmental Escrow Account" has the meaning set
forth in Section 3.7(a).

 

"Eligible Account" means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.

 

"Eligible Institution" means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
"A-1" by S&P, "P-1" by Moody's and/or "F-1" by Fitch and whose long-twit senior
unsecured debt obligations are rated at least "A-" by S&P, "A" by Fitch and "A2"
by Moody's and whose deposits are insured by the FDIC or (ii) with respect to
which the Rating Condition is satisfied.

 

"Embargoed Person" means any Person subject to trade restrictions under any
Federal Trade Embargo.

 

"Engineering Report" means a structural and seismic engineering report or
reports (including a "probable maximum loss" calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.

 

"Environmental Claim" means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Govermnental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.

 

"Environmental Indemnity" means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

6

 

 

"Environmental Laws" means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term "Environmental Law" includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act. The term
"Environmental Law" also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.

 

"Environmental Reports" means "Phase I Environmental Site Assessments" as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, "Phase H Environmental
Site Assessments"), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

"ERISA Affiliate," at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

"Event of Default" has the meaning set forth in Section 7.1.

 

"Excess Cash Flow Reserve Account" has the meaning set forth in Section 3.9(a).

 

7

 

 

"Exception Report" means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

 

"Exculpated Person" means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Sponsor.

 

"Federal Trade Embargo" means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

 

"Fiscal Quarter" means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.

 

"Fiscal Year" means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.

 

"Fitch" means Fitch, Inc. and its successors.

 

"Force Maieure" means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

 

"Form W-8BEN" means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United. States of America, and any successor form.

 

"Form W-8ECI" means Form W-8ECI (Certificate of Foreign Person's Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

 

"Form W-9" means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.

 

8

 

 

"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied.

 

"Governmental Authority" means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

"Guaranty" means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.

 

"Hazardous Substances" means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
monitoring, investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Property that are used at
the Property in compliance with all Environmental Laws and in a manner that does
not result in contamination of the Property or in a Material Adverse Effect.

 

"Increased Costs" has the meaning set forth in Section 1.4(d).

 

"Indebtedness" means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums, late fees and other
amounts due or to become due to Lender pursuant to this Agreement, under the
Notes or in accordance with any of the other Loan Documents, and all other
amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.

 

"Indemnified Liabilities" has the meaning set forth in Section 9.19(bl.

 



"Indemnified Parties" has the meaning set forth in Section 9.17.

 

"Independent Director" of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an affiliate of Borrower and that provides professional independent
directors or managers and other corporate services in the ordinary course of its
business, and which individual is duly appointed as a member of the board of
directors or board of managers of

 

9

 

 

such corporation or limited liability company and is not, and has never been,
and will not while serving as Independent Director be, any of the following:

 

(i)          a member (other than an independent, non-economic "springing"
member), partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
affiliates (other than as an independent director or manager of an affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers);

 

(ii)         a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business);

 

(iii)        a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(iv)        a Person that controls (whether directly, indirectly or otherwise)
any of (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person's annual income for that
year. The same natural persons may not serve as Independent Directors of a
corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.

 

"Insurance Requirements" means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.

 

"Interest Accrual Period" means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding

 

10

 

 

change to the Interest Accrual Period. Notwithstanding the foregoing, the first
Interest Accrual Period shall commence on and include the Closing Date.

 

"Interest Rate" means 4.8975% per annum (subject to Section 1.1(c)).

 

"KBRA" means Kroll Bond Rating Agency, Inc. and its successors.

 

"Lease" means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

"Leasing Commissions" means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm's-length written brokerage agreements (including the SCG
Leasing Agreement) or in accordance with the Approved Management Agreement,
provided that the commissions payable pursuant thereto are commercially
reasonable based upon the then current brokerage market for property of a
similar type and quality to the Property in the geographic market in which the
Property is located (or, in the case of leasing commissions payable pursuant to
an Approved Management Agreement, not in excess of the leasing commissions set
forth in such Approved Management Agreement as of the Closing Date).

 

"Legal Requirements" means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Sponsor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.

 

"Lender" has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

"Lender 80% Determination" means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker's price opinion or other
written determination of value using a commercially reasonable valuation method
satisfactory to Lender, the fair market value of the Property securing the Loan
at the time of such determination (but excluding any value attributable to
property that is not an interest in real property within the meaning of section
860G(a)(3)(A) of the Code) is at least 80% of the Loan's adjusted issue price
within the meaning of the Code.

 

"Lien" means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any

 

11

 

 

conditional sale or other title retention agreement, any sale-leaseback, any
financing lease or similar transaction having substantially the same economic
effect as any of the foregoing, the filing of any fmancing statement or similar
instrument under the Uniform Commercial Code or comparable law of any other
jurisdiction, domestic or foreign, and mechanics', materialmen's and other
similar liens and encumbrances, as well as any option to purchase, right of
first refusal, right of first offer or similar right).

 

"Loan" has the meaning set forth in Section

 



1_1(a). "Loan Amount" means $24,400,000.00.

 

"Loan Documents" means this Agreement, the Note, the Security Instrument (and
related financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, the Lockbox
Account Agreement, the Cooperation Agreement, the Guaranty, any Defeasance
Pledge Agreement, the Operating Account Agreement and all other agreements,
instruments, certificates and documents necessary to effectuate the granting to
Lender of first-priority Liens on the Collateral or otherwise in satisfaction of
the requirements of this Agreement or the other documents listed above or
hereafter entered into by Lender and Borrower in connection with the Loan, as
all of the aforesaid may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance herewith.

 

"Lockbox Account" has the meaning set forth in Section 3.1(a).

 

"Lockbox Account Agreement" has the meaning set forth in Section 3.1(a).

 

"Lockbox Bank" means an Eligible Institution chosen by Borrower and reasonably
satisfactory to Lender.

 

"Lockout Period" means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been Securitized
pursuant to a Securitization or series of Securitizations.

 

"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys' fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

 

"Loss Proceeds Account" has the meaning set forth in Section 3.3(a).

 

"Major Lease" means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 15,000 rentable
square feet, (ii) contains an option or preferential right to

 

12

 

 

purchase all or any portion of the Property, (iii) is with an affiliate of
Borrower as Tenant, or (iv) is entered into during the continuance of an Event
of Default.

 

"Material Adverse Effect" means a material adverse effect upon (i) Borrower's
title to the Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Sponsor to
perform any material provision of any Loan Document, (iv) Lender's ability to
enforce and derive the principal benefit of the security intended to be provided
by the Security Instrument and the other Loan Documents, or (v) the value, use
or enjoyment of the Property or the operation or occupancy thereof.

 

"Material Agreements" means each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $100,000 per annum and
that cannot be terminated by Borrower without cause upon 60 days' notice or less
without payment of a termination fee, or that is with an affiliate of Borrower.

 

"Material Alteration" means any Alteration to be performed by or on behalf of
Borrower at the Property that (i) is reasonably expected to result in a Material
Adverse Effect, (ii) is reasonably expected to cost in excess of the Threshold
Amount, as determined by an independent architect (except for Alterations in
connection with (a) Tenant Improvements under and pursuant to Leases existing as
of the Closing Date (pursuant to the terms thereof in existence as of the
Closing Date) or Leases thereafter entered into in accordance with this
Agreement, (b) the remediation of any Deferred Maintenance Condition in
accordance with this Agreement and (c) restoration of the Property following a
Casualty or Condemnation in accordance with this Agreement), or (iii) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent.

 

"Maturity Date" means the Payment Date in March 2024, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.

 

"Maximum Management Fee" means 4.0% of Revenues.

 

"Monthly Capital Expenditure Amount" means $3,905.83.

 

"Monthly TUC Amount" means (i) from the Closing Date through and including the
Payment Date in February 2018, $25,000.00, and (ii) from and after the Payment
Date in March 2018, $17,500.00.

 

"Moody's" means Moody's Investors Service, Inc. and its successors.

 

"Net Operating Income" means, with respect to any Test Period, the excess of (i)
Operating Income (other than percentage rent and other income not considered
base rent with respect to such Test Period) for the last two Fiscal Quarters
contained in such Test Period, times two, for the Test Period, minus (ii)
Operating Expenses for such Test Period.

 

"Note(s)" means that certain amended, restated, consolidated and increased
promissory note, dated as of the Closing Date, made by Borrower to the order of
Lender to evidence the Loan, as such note may be replaced by multiple Notes in
accordance with Section 1.1(c) and as

 

13

 

 

otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

"Note Component" has the meaning set forth in Section 1.1(c).

 

"OFAC List" means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://wvvw.treasurv.gov/ofac/downloads/t11 sdn.pdf.

 

"Officer's Certificate" means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information stated
therein to the best of such officer's knowledge as to such matters.

 

"Operating Account" means an Eligible Account maintained by the Approved
Property Manager or Borrower at an Eligible Institution, which account (i) shall
only contain amounts in respect of Operating Expenses for the Property (and no
amounts unrelated to the Property shall be deposited therein or otherwise
commingled with the amounts on deposit in such account) and (ii) is subject to
an Operating Account Agreement.

 

"Operating Account Agreement" means an agreement relating to the Operating
Account, dated as of the date hereof, among Lender, Borrower and the Eligible
Institution at which such account is maintained, pursuant to which such account
is pledged to the Lender and the Approved Property Manager or Borrower is given
full access to the funds on deposit therein but provides for the discontinuance
of such access upon receipt by such Eligible Institution of written notice from
Lender of the occurrence of an Event of Default, as such agreement may be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

 

"Operating Expenses" means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower and
the Property during such period, determined in accordance with GAAP; provided,
however, that such expenses shall not include (i) depreciation, amortization or
other non-cash items, (ii) interest, principal or any other sums due and owing
with respect to the Loan, (iii) income taxes or other taxes in the nature of
income taxes, (iv) Capital Expenditures, or (v) equity distributions.

 

"Operating Income" means, for any period, all operating income from the Property
during such period, determined in accordance with GAAP (but without
straight-lining of rents), and as adjusted by Lender to normalize such income,
other than (1) Loss Proceeds (but Operating Income will include rental loss
insurance proceeds to the extent allocable to such period), (ii) any revenue
attributable to a Lease that is not a Qualifying Lease, (iii) any revenue
attributable to a Lease to the extent it is paid more than 30 days prior to the
due date, (iv) any interest income from any source, (v) any repayments received
from any third party of principal loaned or advanced to such third party by
Borrower, (vi) any proceeds resulting from the Transfer of all or

 

14

 

 

any portion of the Collateral, (vii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.

 

"Participation" has the meaning set forth in Section 9.7(b).

 

"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title Ill of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

 

"Payment Date" means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends; provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made. Whenever a Payment Date is not a Business Day, the entire amount that
would have been due and payable on such Payment Date shall instead be due and
payable on the immediately preceding Business Day.

 

"Peg Balance" has the meaning set forth in Section 3.2(a).

 

"Permits" means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of the
Property).

 

"Permitted Debt" means:

 

(i)          the Indebtedness;

 

(ii)         Taxes not yet delinquent;

 

(iii)        tenant allowances and Capital Expenditure costs required under
Leases or otherwise permitted to be incurred under the Loan Documents that are
paid on or prior to the date when due; and

 

(iv)        Trade Payables not represented by a note, customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, which are incurred in the ordinary course of Borrower's ownership
and operation of the Property, in amounts reasonable and customary for similar
properties and not exceeding 2.0% of the Loan Amount in the aggregate.

 

"Permitted Encumbrances" means:

 

(i)          the Liens created by the Loan Documents;

 

(ii)         all Liens and other matters specifically disclosed on Schedule B of
the Title Insurance Policy;

 

15

 

 

(iii)        Liens, if any, for Taxes not yet delinquent;

 

(iv)        mechanics', material men's or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policy within 30 days of its
creation, or (b) Borrower deposits or causes to be deposited with Lender, by the
expiration of such 30-day period, an amount equal to 110% (or such greater
amount as may be required by applicable law) of the dollar amount of such Lien
or a bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien; and

 

(v)         rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement.

 

"Permitted Investments" means the following, subject to the qualifications
hereinafter set forth:

 

(i)          direct obligations of, or obligations fully and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;

 

(ii)         federal funds, unsecured certificates of deposit, time deposits,
banker's acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, Fl+ by Fitch and P-1
by Moody's (and if the term is between one and three months Al by Moody's) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least "adequately capitalized" (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;

 

(iii)        deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);

 

(iv)        commercial paper rated A-1+ by S&P, F1+ by Fitch and P-1 Moody's
(and if the term is between one and three months Al by Moody's) by each of the
Rating Agencies and having a maturity of not more than 90 days;

 

(v)         any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm or AAAm-G from S&P, Aaa(mf) by Moody's and the highest rating obtainable
from Fitch;

 

16

 

 

(vi)        such other investments as to which the Rating Condition has been
satisfied; and

 

(vii)       sweep products of the Cash Management Bank rated not less than "A by
S&P.

 

Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the Standard & Poor's "r" symbol (or any other Rating Agency's
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities that exceed the tune periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and (iv)
shall exclude any investment where the right to receive principal and interest
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment. Interest on
Permitted Investments may either be fixed or variable, and any variable interest
must be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index. No Permitted Investments shall
require a payment above par for an obligation if the obligation may be prepaid
at the option of the issuer thereof prior to its maturity. Except as expressly
provided for above, all Permitted Investments shall mature or be redeemable upon
the option of the holder thereof on or prior to the earlier of (x) three months
from the date of their purchase or (y) the Business Day preceding the day before
the date such amounts are required to be applied hereunder.

 

"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

"Plan Assets" means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.

 

"Policies" has the meaning set forth in Section 5.15(b).

 

"Prepayment Period" means the final three (3) Interest Accrual Periods prior to
the Maturity Date.

 

"Prime Rate" means the "prime rate" published in the "Money Rates" section of
The Wall Street Journal. if The Wall Street Journal ceases to publish the "prime
rate," then Lender shall select an equivalent publication that publishes such
"prime rate," and if such "prime rate" is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.

 

"Principal Indebtedness" means the principal balance of the Loan outstanding
from time to time.

 

17

 

 

"Prior Loan" has the meaning set forth in Section 4.17(c).

 

"Prior Owned Property" means, individually and collectively, those certain
parcels of real property having the Property ID Numbers/APNs of
C-26-34-28-A00-0120-0000 and C-26-3428-040-0010.0, which were previously owned
by Borrower.

 

"Prohibited Change of Control" means the occurrence of either or both of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equity holders (individually or collectively), or (ii) the failure of any other
Required SPE to be Controlled by the same Qualified Equity holder(s) that
Control Borrower.

 

"Prohibited Pledge" has the meaning set forth in Section 7.1(f).

 

"Property" means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto.

 

"Qualified Equity holder" means:

 

(1)         prior to April 20, 2014, Sponsor; and

 

(2)         from and after April 20, 2014 (without being subject to the
5-Business Day restriction noted in the last sentence of this subsection (2)),
(i) Sponsor, (ii) any Person approved by Lender with respect to which the Rating
Condition is satisfied, or (iii) a bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, real estate company, investment fund or an institution substantially
similar to any of the foregoing, provided in each case under this clause (iii)
that such Person (a) has total assets (in name or under management) in excess of
$650,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder's equity in excess of
$250,000,000 (in both cases, exclusive of the Property), and (b) is regularly
engaged in the business of owning and operating properties comparable to the
Property in major metropolitan areas. In determining whether to give or withhold
its approval under the foregoing clause (ii), Lender may (a) undertake and
receive satisfactory background searches and credit information similar to the
information obtained in relation to Borrower and Sponsor in connection with the
origination of Loan verifying the Qualified Equity holder, such that its
principal owners have never been subject to a bankruptcy, reorganization or
insolvency proceeding or a defendant in a criminal enforcement proceeding
involving any matter classified as a felony or involving any charges of moral
turpitude or fraud; (b) consider and be satisfied with the experience of the
proposed Qualified Equity holder (whether individually or together with its
principal owners, any guarantor which guarantees similar obligations as Sponsor
pursuant to the Loan Documents ("Guarantor") and any entity that any of the
foregoing Persons Control, is Controlled by or is under common Control with such
Persons) in owning and operating commercial properties similar to the Property
(1,000,000 sq. ft. of income-producing commercial properties similar in quality
to the Property with a market value in excess of $250,000,000 (in each case
excluding the Property) shall be deemed sufficient to make this determination

 

18

 

 

provided such Person is able to produce appropriate financial statements,
appraisal reports, rent rolls and other information deemed reasonable by
Lender), the financial strength and creditworthiness of such proposed Qualified
Equity holder (a minimum tangible net worth of such Person, whether individually
or together with its principal owners, any Guarantor and any entity that any of
the foregoing Persons Control, is Controlled by or is under common Control with
such Persons, of not less than $250,000,000 excluding the value of the Property
shall be deemed sufficient to make this determination); and (c) consider the
general business reputations and characters (including standing and
relationships with contractors, vendors, tenants, lenders and other business
entities) of such proposed Qualified Equity holder and its principals, provided,
to the extent a Qualified Equity holder does not itself satisfy the minimum
criteria outlined herein for ownership of other commercial properties and net
worth as set forth in subsection (b) above and consideration is to be given to
principal owners, any Guarantor and any entity that any of the foregoing Persons
Control, is Controlled by or is under common Control with such Persons, then no
more than three (3) other Persons may be considered in determining the
satisfaction of such criteria. Furthermore, in making the determination under
clause (ii) and evaluating the criteria set forth in the immediately preceding
sentence, Lender will not unreasonably withhold approval of such Person based
solely on a failure of such Person to satisfy the aforementioned threshold for
minimum tangible net worth so long as (Y) all other criteria and factors
identified in the foregoing provisions of this definition are acceptable to
Lender and (Z) both (i) the tangible net worth of such Person is not less than
$100,000,000, inclusive of the Property and (ii) the liquid assets of such
Person are not less than $15,000,000. Notwithstanding the foregoing, if the Loan
is not included in a Securitization which is scheduled to close on or about the
aforementioned date, none of the Persons identified in subsections (ii) and
(iii) above shall be approved as a Qualified Equity holder during those periods
which are less than either (y) ten (10) Business Days prior to the scheduled
closing of a Securitization of which Borrower has received notice from Lender
(which notice may be given pursuant to Section 9.4 or by any other written
communication including e-mail from an authorized representative of Lender to an
authorized representative of Borrower) or (z) five (5) Business Days after the
actual closing of a Securitization, in either case which will include all or a
portion of the Loan.

 

"Qualifying Lease" means a Lease to a Tenant that is in occupancy at the
Property, open for business at the Property, not in default of any material term
or condition under its Lease beyond any applicable cure period thereunder and
not the subject of a bankruptcy or similar insolvency proceedings (unless such
Tenant has assumed such Lease in bankruptcy).

 

"Rating Agency" shall mean, prior to the final Securitization of the Loan, each
of KBRA, S&P, Moody's, DBRS and Fitch, or any other nationally-recognized
statistical rating agency that has been .designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated and continue to rate any of the Certificates (excluding unsolicited
ratings).

 

"Rating Condition" means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself; in a downgrade, withdrawal, or
qualification of any rating then assigned to any

 

19

 

 

outstanding Certificates; except that if all or any portion of the Loan has not
been Securitized pursuant to a Securitization rated by the Rating Agencies, then
"Rating Condition" shall instead mean the receipt of prior written approval of
both (x) the applicable Rating Agencies (if and to the extent that any portion
of the Loan has been Securitized pursuant to a Securitization or series of
Securitizations rated by such Rating Agencies), and (y) Lender in its sole
discretion. No Rating Condition shall be regarded as having been satisfied
unless and until any conditions imposed on the effectiveness of any confirmation
from any Rating Agency shall have been satisfied. Lender shall have the right in
its sole discretion to waive a Rating Condition requirement with respect to any
Rating Agency that Lender determines has declined to review the applicable
proposal; provided that if Lender determines that any Rating Agency has declined
to review a Defeasance, then the Rating Condition requirement shall not be
waived but shall instead be deemed satisfied as it relates to such Rating Agency
for such Defeasance.

 

"Regulatory Change" means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof

 

"Release" with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and "Released" has the
meaning correlative thereto.

 

"REMIC" means a "real estate mortgage investment conduit" as defined in Section
860D of the Code.

 

"Rent Roll" has the meaning set forth in Section 4.14(a).

 

"Required SPE" means Borrower and any Single-Purpose Equity holder.

 

"Revenues" means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or hi lieu of rent or rent equivalent
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.

 

"Rollover Spaces" means, individually and collectively as required by the
context, those certain portions of the Property which are currently, as of the
date hereof, subject to Leases with

 

20

 

 

the Tenants doing business as TJ Maxx/Marshall's, Michael's, Petco, Ross,
Books-A-Million, Bed Bath & Beyond, and/or Gold's Gym, and/or the 20,352 square
foot portion of the Property known as Suite 1700 which is currently, as of the
date hereof, vacant and unleased.

 

"S&P" means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

"SCG Leasing Agreement" means that certain Exclusive Sales and Leasing Agreement
commencing August 1, 2013 and ending July 31, 2014, between Borrower and The
Shopping Center Group, LLC, as broker.

 

"Securitization" means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term "Securitize" and "Securitized"
have meanings correlative to the foregoing..

 

"Securitization Vehicle" means the issuer of Certificates in a Securitization of
the Loan.

 

"Security Instrument" means that certain amended and restated mortgage,
assignment of rents and leases, collateral assignment of property agreements,
security agreement and fixture filing encumbering the Property, executed by
Borrower as of the Closing Date, as the same may from time to time be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.

 

"Service" means the Internal Revenue Service or any successor agency thereto.

 

"Servicer" means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term "Servicer" shall be deemed to refer to Lender.

 

"Single Member LLC" means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equity holder.

 

"Single-Purpose Entity" means a Person that:

 

(a)          was formed under the laws of the State of Delaware solely for the
purpose of acquiring and holding (i) in the case of Borrower, an ownership
interest in the Property (or, if applicable, Defeasance Collateral), and the
Prior Owned Property (which, for the sake of clarity, Borrower no longer owns
and shall not own after the date hereof), or (ii) in the case of a
Single-Purpose Equity holder, an ownership interest in Borrower;

 

(b)          does not engage in any business unrelated to (i) the Property (or,
if applicable, Defeasance Collateral), or (ii) in the case of a Single-Purpose
Equity holder, its ownership interest in Borrower;

 

(c)          does not own any assets other than those related to (i) its
interest in the Property (or, if applicable, Defeasance Collateral), or (ii) in
the case of a Single-Purpose Equity holder, its ownership interest in Borrower
(and in the case of Borrower, does not

 

21

 

 

and will not own any assets on which Lender does not have a Lien, other than
excess cash that has been released to Borrower pursuant hereto);

 

(d)          does not have any Debt other than, (i) in the case of Borrower,
Permitted Debt, or (ii) in the case of a Single-Purpose Equity holder,
reasonable and customary administrative expenses and state franchise taxes;

 

(e)          maintains books, accounts, records, financial statements,
stationery, invoices and checks that are separate and apart from those of any
other Person (except that such Person's financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements of an affiliate of such Person in accordance with the Approved
Accounting Method, provided that (i) any such consolidated financial statements
do not suggest in any way that such Person's assets are available to satisfy the
claims of its affiliate's creditors and (ii) such assets shall also be listed on
such Person's own separate balance sheet);

 

(f)          is subject to and complies with all of the limitations on powers
and separateness requirements set forth in the organizational documentation of
such Person as of the Closing Date;

 

(g)          holds itself out as being a Person separate and apart from each
other Person and not as a division or part of another Person;

 

(h)          conducts its business in its own name;

 

(i)          exercises reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, and maintains an
arm's-length relationship with its affiliates and only enters into a contract or
agreement with an affiliate upon terms and conditions that are intrinsically
fair, commercially reasonable and substantially similar to those that would be
available on an arms' length basis with unaffiliated third parties;

 

(1)         pays its own liabilities out of its own funds, including the
salaries of its own employees, if any (provided that the foregoing shall not
require such Person's equity holders to make any additional capital
contributions to such Person) and reasonably allocates any overhead that is
shared with an affiliate, including paying for shared office space and services
performed by any officer or employee of an affiliate;

 

(k)          maintains a sufficient number of employees, if any, in light of its
contemplated business operations;

 

(1)         intentionally omitted;

 

(m)        maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(n)         observes all applicable entity-level formalities in all material
respects;

 

22

 

 

(o)         does not commingle its assets with those of any other Person and
holds its assets in its own name;

 

(p)         does not assume, guarantee or become obligated for the debts of any
other Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others;

 

(q)         does not acquire obligations or securities of its direct or indirect
equity holders;

 

(r)          does not pledge its assets for the benefit of any other Person and
does not make any loans or advances to any other Person;

 

(s)          maintains adequate capital in light of its contemplated business
operations (provided that the foregoing shall not require such Person's
partners, members or shareholders to make any additional capital contributions
to such Person);

 

(t)          has one (1) Independent Director on its board of directors or board
of managers or has a Single-Purpose Equity holder with one Independent Director
on such Single-Purpose Equity holder’s board of directors or board of managers,
and has organizational documents that (i) provide that the Independent Director
shall consider only the interests of Borrower, including its creditors, and
shall have no fiduciary duties to Borrower's equity holders (except to the
extent of their respective interests in Borrower), and (ii) prohibit the
replacement of any Independent Director without Cause and without giving at
least two Business Days' prior written notice to Lender and the Rating Agencies
(except in the case of the death, legal incapacity, or voluntary non-collusive
resignation of an Independent Director, in which case no prior notice to Lender
or the Rating Agencies shall be required in connection with the replacement of
such Independent Director with a new Independent Director that is provided by
any of the companies listed in the definition of "Independent Director");

 

(u)          if such entity is a Single Member LLC, has organizational documents
that provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, the Independent Director shall automatically be admitted as
the sole member of the Single Member LLC and shall preserve and continue the
existence of the Single Member LLC without dissolution;

 

(v)         files its own tax returns separate from those of any other Person,
except to the extent it is treated as a "disregarded entity" for tax purposes
and is not required to file tax returns under applicable law, and pays any taxes
required to be paid under applicable law only from its own funds; and

 

(w)        has by-laws or an operating agreement, or has a Single-Purpose Equity
holder with by-laws or an operating agreement, which provides that, for so long
as the Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:

 

23

 

 

(i)          the dissolution, liquidation, consolidation, merger or sale of all
or substantially all of its assets (and, in the case of a Single-Purpose Equity
holder, the assets of Borrower);

 

(ii)         the engagement by such Person (and, in the case of a Single-
Purpose Equity holder, the engagement by Borrower) in any business other than
the acquisition, development, management, leasing, ownership, maintenance and
operation of the Property and activities incidental thereto (and, in the case of
a Single-Purpose Equity holder, activities incidental to the acquisition and
ownership of its interest in Borrower);

 

(iii)        the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person's
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equity holder, in respect of Borrower
without the affirmative vote of its Independent Director; and

 

(iv)        any amendment or modification of any provision of it’s (and, in the
case of a Single-Purpose Equity holder, Borrower's) organizational documents
relating to qualification as a "Single-Purpose Entity".

 

"Single-Purpose Equity holder" means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a l% direct equity interest in Borrower, and (z)
serves as the general partner or managing member of Borrower. Lender
acknowledges and agrees that, as of the date hereof, Borrower is a Single Member
LLC and no Single-Purpose Equity holder exists or is required to exist on the
date hereof.

 

"Sponsor" means DeBartolo Real Estate Investments, LLC, a Florida limited
liability company.

 

"Subordination of Property Management Agreement" means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

"Successor Borrower" means a Single-Purpose Entity that is Controlled by one or
more Qualified Equity holders.

 

"Survey" means a current land title survey of the Property, certified to
Borrower, the title company issuing the Title Insurance Policy and Lender and
its successors and assigns, in form and substance reasonably satisfactory to
Lender.

 

24

 

 

"Taxes" means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for" any amounts reimbursable to
Borrower by third parties.

 

"Tenant" means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

"Tenant Improvements" means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant's Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant's Lease.

 

"Tenant Notice" has the meaning set forth in Section 3.1(a). "Termination

 



Fee" has the meaning set forth in Section 3.5(d). "Test Period" means each

 

12-month period ending on the last day of a Fiscal Quarter. "Threshold

 



Amount" means an amount equal to 5.0% of the Loan Amount.

 

"Title Insurance Policy" means an American Land Title Association lender's title
insurance policy or a comparable form of lender's title insurance policy
approved for use in the applicable jurisdiction, in form and substance
reasonably satisfactory to Lender.

 

"TI/LC Monthly Threshold Amount" means $1,300,000.00 subject to reduction by
amounts equal to the TI/LC Rollover Release Amount so long as the TI/LC Monthly
Threshold Reduction Conditions are satisfied in full, in each case excluding any
amounts attributable to Termination Fees deposited in the TI/LC Reserve Account

 

"TI/LC Monthly Threshold Reduction Conditions" means satisfaction of each of the
following with respect to the Rollover Spaces: (i) the TI/LC Rollover Release
Conditions, and (ii) with respect to each such renewal, extension or new Lease
(X) has a base term which expires no earlier than March 6, 2025, (Y) does not
contain any early termination option (except in connection with a casualty or
condemnation), and (Z) does not contain any co-tenancy requirements that can be
triggered upon the failure of any co-tenancy related to less than two (2)
Tenants.

 

"TPLC Reserve Account" has the meaning set forth in Section 3.5(a).

 

"TI/LC Rollover Deposit" has the meaning set forth in Section 3.5(c).

 

"TI/LC Rollover Deposit Amount" means the amount necessary to be deposited by
Borrower into the TI/LC Reserve Account in order to achieve a balance of funds
therein equal to the TI/LC Rollover Threshold Amount.

 

25

 

 

"TULC Rollover Deposit Date" means March 30, 2017.

 

"TI/LC Rollover Deposit Period" means the period commencing upon Borrower's
failure to make the TULC Rollover Deposit as and when required pursuant to the
terms hereof, and ending upon the earlier of the date thereafter on which the
funds on deposit in the TI/LC Reserve Account equal or exceed the TI/LC Rollover
Threshold Amount.

 

"TULC Rollover Release Amount" means an amount equal to the product of (y) $6.94
per square foot, and (z) the total square footage of the Rollover Spaces which,
as of such date, have been renewed, extended, and/or leased pursuant to a
written Lease approved by Lender and which space is fully occupied by such
Tenant and open for business during normal business hours paying full unabated
rent (provided that so long as (i) each such Tenant for which the release of
funds is sought is then paying at least 85% of the full unabated rent amount,
(ii) the terms of such Lease are otherwise approved by Lender, and (iii) all
other conditions for release are satisfied, then Lender will permit release of
funds therefor notwithstanding that such Tenant is not then paying full unabated
rent).

 

"TI/LC Rollover Release Conditions" means satisfaction of each of the following
with respect to the Rollover Spaces: (i) if the Lease associated with such
Rollover Space is renewed or extended then such renewal or extension must be on
the terms related thereto as specified in the applicable Lease (provided the
length of any renewal or extension may be greater than the period specified in
the appropriate Lease), (ii) the rent per square foot under each Lease related
to the Rollover Spaces (whether a new Lease, renewal or extension) must be
consistent with then current market rents, as determined by an independent
third-party leasing broker or agent reasonably acceptable to Lender, and (iii)
the new, renewed or additional term, as applicable, of each Lease of any
Rollover Space must be for at least five (5) years.

 

"TULC Rollover Threshold Amount" means an amount equal to the product of (y)
$6.94 per square foot, and (z) the total square footage of the Rollover Spaces
which remains non-renewed, unoccupied, vacant and/or non-leased pursuant to an
extension or renewal, as calculated and determined by Lender, as of the TI/LC
Rollover Deposit Date.

 

"Trade Payables" means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, material men or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.

 

"Transaction" means, collectively, the transactions contemplated and/or financed
by the Loan Documents.

 

"Transfer" means the sale or other whole or partial conveyance of all or any
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Collateral or the subjecting of any portion of the Collateral to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer.

 

26

 

 

"Treasury Constant Yield" means the arithmetic mean of the rates published as
"Treasury Constant Maturities" as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date .on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that service, or such
other page or replacement therefor on any successor service), or if such service
is not available, the Bloomberg Service (or any successor service), or if
neither Reuters nor the Bloomberg Service is available, under Section 504 in the
weekly statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for "On the
Run" U.S. Treasury obligations corresponding to the commencement of the
Prepayment Period. If no such maturity shall so exactly correspond, yields for
the two most closely corresponding published maturities shall be calculated
pursuant to the foregoing sentence and the Treasury Constant Yield shall be
interpolated or extrapolated (as applicable) from such yields on a straight-line
basis (rounding, in the case of relevant periods, to the nearest month).

 

"Trigger Level" means Closing Date NOI times 80%.

 

"Trigger Period" means any of the following: (a) any period from (i) the
conclusion of any Test Period during which Net Operating Income is less than the
Trigger Level, to (ii) the conclusion of the second of any two Test Periods
ending in consecutive Fiscal Quarters thereafter during each of which Test
Periods Net Operating Income is equal to or greater than the Trigger Level,
provided, until such time as the funds in the Ulta Reserve Account are disbursed
to Borrower pursuant to Section 3.12(c) or prepaid against the Principal
Indebtedness pursuant to Section 3.12(d), Net Operating Income shall include an
amount equal to $178,758 with respect to the Ulta Lease even if such Lease is
not a Qualifying Lease as of the date of the calculation of Net Operating
Income; (b) if the financial reports required under Sections 5.12, 5.13 and 5.14
are not delivered to Lender as and when required hereunder, a Trigger Period
shall be deemed to have commenced and be ongoing, unless and until such reports
are delivered and they indicate that, in fact, no Trigger Period is ongoing; (c)
the existence of a TI/LC Rollover Deposit Period.

 

"Ulta" shall mean Ulta Salon, Cosmetics & Fragrance, Inc., a Delaware
corporation.

 

"Ulta Initial Deposit Amount" shall mean $1,588,000.00..

 

"Ulta Lease" shall mean that certain Shopping Center Lease, in the form approved
by Lender, and entered or to be entered into between Borrower and Ulta, as
amended or assigned.

 

"Ulta Paydown Date" means the date that is eighteen (18) months after the
Closing Date.

 

"Ulta Reserve Account" shall have the meaning set forth in Section 3.12.

 

"Ulta Space" means the leased premises identified on Schedule D.

 

"Upfront TI/LC Amount" means $25,000.00.

 

"Use" means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal,

 

27

 

 

disposition, removal, abatement, recycling or storage of such Hazardous
Substance or transportation of such Hazardous Substance.

 

"U.S. Person" means a United States person within the meaning of Section
7701(a)(30) of the Code.

 

"U.S. Tax" means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

"Waste" means any material abuse or destructive use (whether by action or
inaction) of the Property.

 

"Yield Maintenance Premium" means, with respect to any payment of principal on a
Note or Note Component during the continuance of an Event of Default or pursuant
to Section 3.12(d), the product of:

 

(A)         a fraction whose numerator is the amount so paid and whose
denominator is the outstanding principal balance of the Note or Note Component
before giving effect to such payment, times

 

(B)         the excess of (1) the sum of the respective present values, computed
as of the date of prepayment, of the remaining scheduled payments of principal
and interest with respect to the Note or Note Component, including the balloon
payment on the scheduled Maturity Date (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
prepayment is made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Note or Note Component on such date immediately prior
to such prepayment;

 

provided that the Yield Maintenance Premium shall not be less than 1% of the
amount prepaid. The calculation of the Yield Maintenance Premium shall be made
by Lender and shall, absent manifest error, be final, conclusive and binding
upon all parties.

 

(b)          Rules of Construction. Unless otherwise specified, (i) all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement, (ii) all meanings attributed to defined terms
in this Agreement shall be equally applicable to both the singular and plural
forms of the terms so defined, (iii) "including" means "including, but not
limited to", (iv) "mortgage" means a mortgage, deed of trust, deed to secure
debt or similar instrument, as applicable, and "mortgagee" means the secured
party under a mortgage, deed of trust, deed to secure debt or similar
instrument, (v) the words "hereof," "herein," "hereby," "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision, article, section or other subdivision
of this Agreement, (vi) unless otherwise indicated, all references to "this
Section" shall refer to the Section of this Agreement in which such reference
appears in its entirety and not to any particular clause or subsection or such
Section, (vii) the use of the phrases "an Event of Default exists", "during the
continuance of an Event of Default" or similar phrases in the Loan Documents
shall not be deemed to grant Borrower any right to cure an Event of Default, and
each Event of Default shall continue unless and until the same is waived by
Lender in writing in accordance with the requirements of the Loan Documents,
(viii) all references to the Cash

 

28

 

 

Management Account shall exclude the subaccounts thereof, and (ix) terms used
herein and defined by cross-reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the Closing
Date, notwithstanding any subsequent amendment or restatement of or modification
to such other agreement or document. Except as otherwise indicated, all
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement.

 

ARTICLE I

 

GENERAL 'PERMS

 

1.1       The Loan.

 

(a)          On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the "Loan") in an amount equal
to the Loan Amount. The Loan shall initially be represented by a single Note
that shall bear interest as described in this Agreement at a per annum rate
equal to the Interest Rate. Interest payable hereunder shall be computed on the
basis of a 360-day year and the actual number of days elapsed in the related
Interest Accrual Period.

 

(b)          The Loan shall be secured by the Collateral pursuant to the
Security Instrument and the other Loan Documents.

 

(c)          Upon written notice from Lender to Borrower, the Note will be
deemed to have been subdivided into multiple components (the "Note Components").
Each Note Component shall have such notional balance and interest rate as Lender
shall specify in such notice, provided that the sum of the principal balances of
all Note Components shall equal the then-current Principal Indebtedness, and the
weighted average of the component interest rates, weighted on the basis of their
respective principal balances, shall equal the Interest Rate (except following
repayments of principal during the continuance of an Event of Default or as a
result of a Casualty or Condemnation). Borrower shall be treated as the obligor
with respect to each of the Note Components, and Borrower acknowledges that each
Note Component may be individually beneficially owned by a separate Person. The
Note Components need not be represented by separate physical Notes, but if
requested by Lender, each Note Component shall be represented by a separate
physical Note, in which case Borrower shall execute and return to Lender each
such Note promptly following Borrower's receipt of an execution copy thereof.
Voluntary and involuntary prepayments of principal on the Loan shall be applied
to the Notes or Note Components as Lender shall determine, provided that, except
with respect to amounts applied toward principal during the continuance of an
Event of Default or as a result of a Casualty or Condemnation, no such
allocation of principal to the Notes or Note Components shall have the effect of
increasing the weighted average of the component interest rates (but amounts
applied toward principal during the continuance of an Event of Default or as a
result of a Casualty or Condemnation may increase the weighted average interest
rate of the Notes or Note Components, with the result that the Interest Rate
might increase). Furthermore, with respect to amounts applied toward principal
during the continuance of an Event of Default or as a result of a Casualty or
Condemnation, such amounts shall be applied to the Notes or Note

29

 

 

Components sequentially, starting with the most senior tranche of such Notes or
Note Components.

 

1.2       Interest and Principal.

 

(a)          On each Payment Date, Borrower shall pay to Lender a constant
monthly payment of $129,460.25, which amount shall be applied first toward the
payment of interest on each Note for the applicable Interest Accrual Period at
the applicable Interest Rate (except that in each case, interest shall be
payable on the Indebtedness, including due but unpaid interest, at the Default
Rate with respect to any portion of such Interest Accrual Period falling during
the continuance of an Event of Default, in which case the monthly payment shall
be increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes or Note Components
pro rata in accordance with their then outstanding principal balances.
Notwithstanding the foregoing, on the Closing Date, Borrower shall pay interest
from and including the Closing Date through the end of the first Interest
Accrual Period, in lieu of making such payment on the first Payment Date
following the Closing Date (unless the Closing Date falls on a Payment Date, in
which case, no interest will be collected on the Closing Date, and Borrower
shall make the payment required pursuant to this Section commencing on the first
Payment Date following the Closing Date).

 

(b)          No prepayments of the Loan shall be permitted except for (i)
prepayments resulting from Casualty or Condemnation as described in Section
5.16, and (ii) a prepayment of the Loan in whole (but not in part) during the
Prepayment Period on not less than 30 days prior written notice; provided that
any prepayment hereunder shall be accompanied by all interest accrued on the
amount prepaid, plus if the prepayment is made on a date other than a Payment
Date, the amount of interest that would have accrued on the amount prepaid if
the Loan had remained outstanding through the end of the Interest Accrual Period
in which such prepayment occurs, plus all other amounts then due under the Loan
Documents. Borrower's notice of prepayment shall create an obligation of
Borrower to prepay the Loan as set forth therein, but may be rescinded with five
days' written notice to Lender (subject to payment of any out-of-pocket costs
and expenses resulting from such rescission). In addition, Defeasance shall be
permitted after the expiration of the Lockout Period as described in Section
2.1. The entire outstanding principal balance of the Loan, together with
interest through the end of the applicable Interest Accrual Period and all other
amounts then due under the Loan Documents, shall be due and payable by Borrower
to Lender on the Maturity Date. In addition, notwithstanding anything to the
contrary contained herein, if Borrower shall be required to prepay a portion of
the Indebtedness due to a Casualty or Condemnation in accordance with the terms
and provisions of Section 5.16(f), Borrower shall have the right to prepay the
balance of the Indebtedness in accordance with the other terms and provisions of
this Section 1.2(b), without the obligation to pay the Yield Maintenance Premium
or any other prepayment fee or penalty, provided such prepayment is made by
Borrower within 120 days of the prepayment under Section 5.16(f) and Borrower
delivers notice to Lender of its intention to prepay the balance within thirty
(30) days of Borrower's receipt of written notice of such application by Lender
under Section 5.16(f).

 

30

 

 

(c)          Except as otherwise set forth in this Agreement, if all or any
portion of the Principal Indebtedness is paid to Lender following acceleration
of the Loan, Borrower shall pay to Lender an amount equal to the applicable
Yield Maintenance Premium. Amounts received in respect of the Indebtedness
during the continuance of an Event of Default shall be applied toward interest,
principal and other components of the Indebtedness (in such order as Lender
shall determine) before any such amounts are applied toward payment of Yield
Maintenance Premiums, with the result that Yield Maintenance Premiums shall
accrue as the Principal Indebtedness is repaid but no amount received from
Borrower shall constitute payment of a Yield Maintenance Premium until the
remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment will cause damage to Lender; (ii) the Yield
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender's
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender's and Borrower's reasonable estimate of Lender's damages from
the prepayment and is not a penalty.

 

(d)          Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate and, in the case of
all payments due hereunder other than the repayment of the Principal
Indebtedness on the Maturity Date, when paid, shall be accompanied by a late fee
in an amount equal to the lesser of five percent of such unpaid sum and the
maximum amount permitted by applicable law in order to defray a portion of the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment.

 

1.3       Method and Place of Payment. Except as otherwise specifically provided
in this Agreement, all payments and prepayments under this Agreement and the
Notes (including any deposit into the Cash Management Account pursuant to
Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made, and in any event will endeavor
to provide such notice at least ten (10) days prior to the applicable Payment
Date. If the amount received from Borrower (or from the Cash Management Account
pursuant to Section 3.2(b)) is less than the sum of all amounts then due and
payable hereunder, such amount shall be applied, at Lender's sole discretion,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder) and the Notes and Note Components, in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Property expenses.

 

1.4       Taxes; Regulatory Change.

 

(a)          Borrower shall indemnify Lender and hold Lender harmless from and
against any present or future stamp, documentary or other similar or related
taxes or other similar or related charges now or hereafter imposed, levied,
collected, withheld or assessed by any

 

 

31

 

 

Governmental Authority by reason of the execution and delivery of the Loan
Documents and any consents, waivers, amendments and enforcement of rights under
the Loan Documents.

 

(b)          Reasonably promptly following Borrower's request, the initial
Lender shall complete and deliver to Borrower a duly executed Form W-9
certifying that it is not subject to backup withholding. If Borrower is required
by law to withhold or deduct any amount from any payment hereunder in respect of
any Borrower Tax, Borrower shall withhold or deduct the appropriate amount,
remit such amount to the appropriate Governmental Authority and pay to the
Lender and each Person to whom there has been an Assignment or Participation of
a Loan such additional amounts as are necessary in order that the net payment of
any amount due hereunder, after deduction for or withholding in respect of any
Borrower Tax imposed with respect to such payment, will not be less than the
amount stated in this Agreement to be then due and payable; except that the
foregoing obligation to pay such additional amounts shall not apply (i) to any
net income or franchise taxes imposed by the jurisdiction under the laws of
which the Lender is organized, has its principal place of business or where its
applicable lending office is located, (ii) with respect to any amount of U.S.
Tax in effect and applicable to payments to the Lender on the date of this
Agreement (or, for payments made under this Agreement to any Person to whom
there has been an Assignment or Participation, with respect to any amount of
U.S. Tax imposed by any law in effect and applicable to payments to such Person
on the date of such Assignment or Participation) or (iii) to any amount of
Borrower Taxes imposed solely by reason of the failure by an assignee to comply
with applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such Borrower
Taxes. If Borrower shall fail to pay any Borrower Taxes or other amounts that
Borrower is required to pay pursuant to this Section, and Lender or any Person
to whom there has been an Assignment or Participation of a Loan pays the same
believing them to be correctly and legally asserted, Borrower shall reimburse
Lender or such Person promptly following demand therefore in the currency in
which such Borrower Taxes or other amounts are paid, whether or not such
Borrower Taxes were correctly or legally asserted, together with interest
thereon from and including the date of payment to but excluding the date of
reimbursement at a rate per annum equal to the Default Rate.

 

(c)          Within 30 days after paying any amount from which it is required by
law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).

 

(d)          If, as a result of any Regulatory Change, any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with, Lender or any holder of all or a portion of the
Loan is imposed, modified or deemed applicable and the result is to increase the
cost to such Lender or such holder of the Loan, or to reduce the amount
receivable by Lender or such holder hereunder in respect of any portion of the
Loan by an amount deemed by Lender or such holder to be material (such increases
in cost and reductions in amounts receivable, "Increased Costs"), then Borrower
agrees that it will pay to Lender or such holder upon Lender's or such holder's
request such additional amount or amounts as will compensate Lender and/or such
holder for such Increased Costs to the extent that such Increased

 

32

 

 

Costs relate directly or indirectly, as reasonably determined by Lender or such
holder, to the Loan. Lender will notify Borrower in writing of any event
occurring after the Closing Date that will entitle Lender or any holder of the
Loan to compensation pursuant to this Section as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, have a material and adverse impact on such
Lender. If such Lender shall fail to notify Borrower of any such event within 9
months following the end of the month during which such event occurred, then
Borrower's liability for any amounts described in this Section incurred by such
Lender as a result of such event shall be limited to those attributable to the
period occurring subsequent to the date that is 9 months prior to the date upon
which such Lender actually notified Borrower of the occurrence of such event.
Notwithstanding the foregoing, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. If a Lender requests compensation under this Section,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof. To the extent
Borrower is requested to pay any Increased Cost pursuant to this Section 1.4(d),
Borrower shall be entitled to prepay the Loan in full without penalty upon not
less than thirty (30) days advance written notice to Lender.

 

1.5       Release. Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower's election and at
Borrower's sole cost and expense: (a) release and discharge all Liens on all
Collateral securing payment of the Indebtedness (subject to Borrower's
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts; or (b) assign such Liens (and the Loan Documents) to a
new lender designated by Borrower. Any release or assignment provided by Lender
pursuant to this Section shall be without recourse, representation or warranty
of any kind.

 

ARTICLE II

 

DEFEASANCE AND- ASSUMPTION

 

2.1       Defeasance.

 

(a)          On any date after the expiration of the Lockout Period, provided
Lender has not accelerated any portion of the Indebtedness, and subject to the
notice requirement described in Section 2.1(c), Borrower may obtain the release
of the Collateral from the Liens of the Loan Documents upon the payment to
Lender of all sums then due under the Loan Documents and satisfaction of all
other obligations of Borrower under the Loan Documents, including the delivery
of the following to Lender:

 

Defeasance Collateral sufficient to provide payments on or prior to, and in any
event as close as possible to, all successive Payment Dates in an amount
sufficient to make all payments of interest and principal due hereunder,
including the then

 

33

 

 

outstanding Principal Indebtedness, on the first Payment Date in the Prepayment
Period or such other Payment Date in the Prepayment Period as Borrower shall
elect;

 

(ii)         written confirmation from an independent certified public
accounting firm reasonably satisfactory to. Lender that such Defeasance
Collateral is sufficient to provide the payments described in clause (i) above;

 

(iii)        a security agreement, in form and substance reasonably satisfactory
to Lender, creating in favor of Lender a first priority perfected security
interest in such Defeasance Collateral (a "Defeasance Pledge Agreement");

 

(iv)        an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that (1) the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected security interest in such Defeasance Collateral; and
(2) if the Loan has been Securitized, the Defeasance (including the assumption
pursuant to Section 2.1(b)) does not cause a tax to be imposed on the
Securitization Vehicle or, if the Securitization Vehicle is a REMIC, does not
cause any portion of the Loan to cease to be a "qualified mortgage" within the
meaning of section 860G(a)(3) of the Code; and (3) the Defeasance does not
constitute a "significant modification" of the Loan under Section 1001 of the
Code;

 

(v)         if the Loan has been Securitized, the Rating Condition with respect
to such Defeasance shall have been satisfied or deemed satisfied pursuant to the
definition of "Rating Condition";

 

(vi)        instruments reasonably satisfactory to Lender releasing and
discharging or assigning to a third party Lender's Liens on the Collateral
(other than the Defeasance Collateral);

 

(vii)       such other customary certificates, opinions, documents or
instruments as Lender and the Rating Agencies may reasonably request; and

 

(viii)      reimbursement for any costs and expenses incurred in connection with
this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and accountants and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection herewith).

 

Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance at Borrower's sole cost
and expense.

 

(b)         At the time of the Defeasance, the Loan shall be assumed by a
bankruptcy-remote entity established or designated by the initial Lender
hereunder or its designee, to which Borrower shall transfer all of the
Defeasance Collateral (a "Defeasance Borrower"). The right of the initial Lender
hereunder or its designee to establish or designate a Defeasance Borrower shall
be retained by the initial Lender notwithstanding the sale or transfer of the
Loan unless such

 

34

 

 

obligation is specifically assigned to and assumed by the transferee. Such
Defeasance Borrower shall execute and deliver to Lender an assumption agreement
in form and substance reasonably satisfactory to Lender, such Uniform Commercial
Code financing statements as may be reasonably requested by Lender and legal
opinions of counsel reasonably acceptable to Lender; and Borrower and the
Defeasance Borrower shall deliver such other documents, certificates and legal
opinions as Lender shall reasonably request.

 

(c)          Borrower must give Lender and each applicable Rating Agency at
least 30 days' (and not more than 60 days') prior written notice of any
Defeasance under this Section, specifying the date on which the Defeasance is to
occur. If such Defeasance is not made on such date (x) Borrower's notice of
Defeasance will be deemed rescinded, and (y) Borrower shall on such date pay to
Lender all reasonable costs and expenses and actual losses suffered by Lender as
a consequence of such rescission.

 

(d)         Upon satisfaction of the requirements contained in this Section,
Lender will execute and deliver to Borrower such instruments, prepared by
Borrower and approved by Lender, as shall be necessary to release the Property
from the Liens of the Loan Documents.

 

2.2                     Assumption. From and after April 20, 2014 (without being
subject to the 5-Business Day restriction noted immediately below), Borrower
shall have the right to Transfer all of the Collateral to a Successor Borrower
that will assume all of the obligations of Borrower hereunder and under the
other Loan Documents (an "Assumption"), provided no Event of Default or monetary
Default is then continuing or would result therefrom and the following
conditions are met to the reasonable satisfaction of Lender, provided, further,
if the Loan is not included in a Securitization which is scheduled to close on
or about the aforementioned date, Borrower shall not be entitled to complete an
Assumption as described herein less than either (y) ten (10) Business Days prior
to the scheduled closing of a Securitization of which Borrower has received
notice from Lender (which notice may be given pursuant to Section 9.4 or by any
other written communication including e-mail from an authorized representative
of Lender to an authorized representative of Borrower) or (z) five (5) Business
Days after the actual closing of a Securitization, in either case which will
include all or a portion of the Loan:

 

(1)         such Successor Borrower shall have executed and delivered to Lender
an assumption agreement (including an assumption of the Security Instrument in
recordable form, if requested by Lender), in form and substance reasonably
acceptable to Lender, evidencing its agreement to abide and be bound by the
terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV (recast, as necessary, such that
representations that specifically relate to Closing Date are remade as of the
date of such assumption), and such other representations (and evidence of the
accuracy of such representations) as Lender shall reasonably request;

 

(ii)         such Uniform Commercial Code financing statements as may be
reasonably requested by Lender shall be filed;

 

(iii)        a Person satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor

 

35

 

 

under the Loan Documents pursuant to documentation satisfactory to Lender (and
upon such assumption by such Person, Sponsor and any other such guarantor shall
be released from such obligations, liabilities, guarantees and indemnities);

 

(iv)        such Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender that are equivalent to the
opinions delivered to Lender on the Closing Date, including, to the extent
requested by Lender, non-consolidation opinions that are reasonably satisfactory
to Lender and satisfactory to each of the applicable Rating Agencies; and
Borrower and the Successor Borrower shall have delivered such other documents,
certificates and legal opinions, including relating to REMIC matters, as Lender
shall reasonably request;

 

(v)         such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the existence of such Successor Borrower
and the due authorization of the Successor Borrower to assume the Loan and to
execute and deliver the documents described in this Section, each in form and
substance reasonably satisfactory to Lender, including a certified copy of the
applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Successor Borrower, together with all amendments
thereto, and certificates of good standing or existence for the Successor
Borrower issued as of a recent date by its state of organization and each other
state where such entity, by the nature of its business, is required to qualify
or register;

 

(vi)        the Title Insurance Policy shall have been properly endorsed to
reflect the Transfer of the Property to the Successor Borrower;

 

(vii)       the Rating Condition shall have been satisfied with respect to the
legal structure of the Successor Borrower, the documentation of the Assumption
and the related legal opinions; and

 

(viii)      Borrower shall have paid to Lender a nonrefundable assumption fee in
an amount equal to (Y) for the first such Assumption, $0.00, and (Z) for each
Assumption thereafter, 1.0% of the Principal Indebtedness, and in each case
Borrower shall have reimbursed Lender for its reasonable out-of-pocket costs and
expenses incurred in connection with each such Assumption.

 

2.3       Transfers of Equity Interests in Borrower. No direct or indirect
equity interests in Borrower shall be conveyed or otherwise transferred to any
Person, unless the following conditions are satisfied:

 

(i)          no Event of Default or monetary Default shall be continuing at the
time of such conveyance or transfer;

 

(ii)         no Prohibited Change of Control or Prohibited Pledge shall occur as
a result thereof;

 

(iii)        if any such conveyance or transfer results in Borrower ceasing to
be Controlled by Sponsor (and in connection with each subsequent conveyance or

 

36

 

 

transfer that again changes the identity of the Qualified Equity holder that
Controls Borrower), Borrower shall have paid to Lender a transfer fee in an
amount equal to (Y) for the first such conveyance or transfer, $0.00, and (Z)
for each conveyance or transfer thereafter, 1.0% of the Principal Indebtedness
at the time of such conveyance or transfer;

 

(iv)        so long as any particular Qualified Equity holder is in Control of
Borrower, no more than forty-nine and nine-tenths percent (49.9%) of the direct
or indirect ownership interests in Borrower or any Single Purpose Equity holder
shall be transferred pursuant to this Section 2.3;

 

(v)         if such conveyance or transfer results in any Person acquiring more
than 49.9% of the direct or indirect equity interest in any Required SPE (even
if not constituting a Prohibited Change of Control), Borrower shall have
delivered to Lender with respect to such Person a non-consolidation opinion that
in Lender's reasonable judgment satisfies the then-current criteria of the
Rating Agencies;

 

(vi)        Borrower shall have paid the costs and expenses (if any) of the
Rating Agencies and Servicers and reimbursed Lender for its reasonable
out-of-pocket costs and expenses incurred in connection with any such conveyance
or transfer; and

 

(vii)       Lender shall have received ten (10) days advance written notice of
such conveyance or transfer.

 

ARTICLE III

 

ACCOUNTS

 

3.1       Cash Management Account.

 

(a)          On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Lockbox Bank a lockbox account into which income
from the Property will be deposited (the "Lockbox Account"). As a condition
precedent to the closing of the Loan, Borrower shall cause the Lockbox Bank to
execute and deliver an agreement (as modified or replaced in accordance
herewith, a "Lockbox Account Agreement") which provides, inter alia, that
Borrower shall have no access to funds in the Lockbox Account and that at the
end of each Business Day the Lockbox Bank will remit all amounts contained
therein directly into an Eligible Account specified from time to time by Lender
(the "Cash Management Account"). Within five Business Days following the Closing
Date, Borrower shall deliver to each Tenant in the Property a written notice (a
"Tenant Notice") in the form of Exhibit B instructing that (i) all payments
under the Leases shall thereafter be remitted by them directly to, and deposited
directly into, the Lockbox Account, and (ii) such instruction may not be
rescinded unless and until such Tenant receives from Borrower or Lender a copy
of Lender's written consent to such rescission. Borrower shall send a copy of
each such written notice to Lender and shall redeliver such notices to each
Tenant until such time as such Tenant complies therewith. Borrower shall cause
all cash Revenues relating to the Property and all other money received by
Borrower or the Approved Property Manager with respect to the Property (other
than tenant security deposits required to be held in escrow accounts) to be
deposited in the Lockbox Account or the Cash Management

 

37

 

 

Account by the end of the first Business Day following Borrower's or the
Approved Property Manager's receipt thereof

 

(b)          Lender shall have the right at any time and from time to time in
its sole discretion to change the Eligible Institution at which any one or more
of the Collateral Accounts (other than the Lockbox Account) is maintained (and
in the case of any such change in respect of the Cash Management Account, Lender
shall deliver not less than five Business Days' prior written notice to Borrower
and the Lockbox Bank. In addition, during the continuance of an Event of Default
or if the Lockbox Bank fails to comply with the Lockbox Account Agreement or
ceases to be an Eligible Institution, Lender shall have the right at any time,
upon not less than 30 days' prior written notice to Borrower, to replace the
Lockbox Bank with any Eligible Institution at which Eligible Accounts may be
maintained that will promptly execute and deliver to Lender a Lockbox Account
Agreement satisfactory to Lender.

 

(c)          Borrower shall maintain at all times an Operating Account into
which amounts may be deposited from time to time pursuant to Section 3.2(4
Borrower shall not permit any amounts unrelated to the Property to be commingled
with amounts on deposit in the Operating Account and shall cause all amounts
payable with respect to Operating Expenses for the Property to be paid from the
Operating Account or the Cash Management Account (to the extent required or
permitted hereunder) and no other account. Borrower shall deliver to Lender each
month the monthly bank statement related to such Operating Account. So long as
no Event of Default is continuing, Borrower shall be permitted to withdraw
amounts from the Operating Account for the purpose of paying Property expenses
incurred in accordance with this Agreement; and provided no Event of Default or
Trigger Period is continuing, Borrower shall be permitted to make equity
distributions from amounts remaining therein after Property expenses that are
then due and payable have been paid. During the continuance of an Event of
Default, all amounts contained in the Operating Account shall be remitted to the
Cash Management Account.

 

3.2       Distributions from Cash Management Account.

 

(a)          Lender shall transfer from the Cash Management Account to the
Operating Account, at the end of each Business Day (or, at Borrower's election,
on a less frequent basis), the amount, if any, by which amounts then contained
in the Cash Management Account exceed the aggregate amount required to be paid
to or reserved with Lender on the next Payment Date pursuant hereto (the "Peg
Balance"); provided, however, that Lender shall terminate such remittances
during the continuance of an Event of Default or Trigger Period.

 

(b)          On each Payment Date, provided no Event of Default is continuing
(and, if and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:

 

(i)          to the Basic Carrying Costs Escrow Account, the amounts then
required to be deposited therein pursuant to Section 3.4;

 

 

38

 

 

(ii)         to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the
Loan-Documents (with any amounts in respect of principal paid last);

 

(iii)        during the continuance of a Trigger Period, to the Operating
Account, an amount equal to the Budgeted Operating Expenses for the month in
which such Payment Date occurs, provided that the amounts disbursed to such
account pursuant to this clause (iii) shall be used by Borrower solely to pay
Budgeted Operating Expenses for such month (Borrower agreeing that, in the event
that such Budgeted Operating Expenses exceed the actual operating expenses for
such month, such excess amounts shall be remitted by Borrower to the Cash
Management Account prior to the next succeeding Payment Date) and provided
further that no amounts will be disbursed to Borrower• in respect of the fees of
the Approved Property Manager to the extent such fees exceed the Maximum
Management Fee;

 

(iv)        to the Capital Expenditure Reserve Account, the amount, if any,
required to be deposited therein pursuant to Section 3.6;

 

(v)         to the TI/LC Reserve Account, the amount, if any, required to be
deposited therein pursuant to Section 3.5;

 

(vi)        during the continuance of a Trigger Period (which does not exist
solely as a result of a TI/LC Rollover Deposit Period) or Event of Default, all
remaining amounts to the Excess Cash Flow Reserve Account;

 

(vii)       during the continuance of a Trigger Period which exists solely as a
result of a TI/LC Rollover Deposit Period (and not as a result of any other
circumstance which commences a Trigger Period, and provided no Event of Default
Exists), all remaining amounts to the TI/LC Reserve Account up to the greater of
(Y) the TI/LC Rollover Threshold Amount and (Z) the TI/LC Monthly Threshold
Amount, and thereafter to the Excess Cash Flow Reserve Account; and

 

(viii)      if no Trigger Period or Event of Default is continuing, all
remaining amounts to the Operating Account.

 

(c)          If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Excess Cash Flow Reserve Account or the Operating
Account), then Borrower shall remit to the Cash Management Account on such
Payment Date the amount of such deficiency. If Borrower fails to remit such
amount to the Cash Management Account, the same shall constitute an Event of
Default and, in addition to all other rights and remedies provided for under the
Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.10(c).

 

39

 

 

3.3       Loss Proceeds Account.

 

(a)          Upon the occurrence of a Casualty or Condemnation, Lender will
establish and maintain with an Eligible Account (which may be a subaccount of
the Cash Management Account) for the purpose of depositing any Loss Proceeds
(the "Loss Proceeds Account").

 

(b)          Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.

 

3.4       Basic Carrying Costs Escrow Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
amounts payable by Borrower in respect of Taxes and insurance premiums (the
"Basic Carrying Costs Escrow Account").

 

(b)          On the Closing Date, the Basic Carrying Costs Escrow Account shall
be funded in an amount equal to the sum of (i) an amount sufficient to pay all
Taxes by no later than the 30th day prior to the date they come due, assuming
subsequent monthly fundings on Payment Dates of 1/12 of projected annual Taxes,
taking into account all applicable discounts for early payment provided by the
applicable taxing authority, plus (ii) an amount sufficient to pay all insurance
premiums by the 3011 day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual insurance
premiums.

 

(c)          On each subsequent Payment Date, an additional deposit shall be
made therein in an amount equal to the sum of:

 

(A)         1/12 of the Taxes that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus

 

(B)         1/12 of the insurance premiums that Lender reasonably estimates,
based on information provided by Borrower, will be payable during the next
ensuing 12 months;

 

provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.

 

(d)         Borrower shall provide Lender with copies of all tax and insurance
bills relating to the Property promptly after Borrower's receipt thereof. Lender
will apply amounts in the Basic Carrying Costs Escrow Account toward the
purposes for which such amounts are deposited therein. In connection with the
making of any payment from the Basic Carrying Costs Escrow Account, Lender may
cause such payment to be made according to any bill, statement or

 

40

 

 

estimate provided by Borrower or procured from the appropriate public office or
insurance carrier, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof unless given written advance notice by Borrower of
such inaccuracy, invalidity or other contest.

 

3.5       TI/LC Reserve Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
amounts in respect of Tenant Improvements and Leasing Commissions which may be
payable in relation to the Rollover Spaces (the "TI/LC Reserve Account").

 

(b)          On the Closing Date, Borrower shall deposit into the TI/LC Reserve
Account an amount equal to the Upfront TI/LC Amount. In addition, on each
Payment Date, if and to the extent the amount contained therein is less than the
TI/LC Monthly Threshold Amount, Borrower shall deposit into the TI/LC Reserve
Account an amount equal to the Monthly TI/LC Amount.

 

(c)          If, on the TI/LC Rollover Deposit Date, the amount of funds on
deposit in the TI/LC Reserve Account is less than the TI/LC Rollover Threshold
Amount, Borrower shall within five (5) Business Days make a deposit (the "TI/LC
Rollover Deposit") thereto in an amount equal to the TI/LC Rollover Deposit
Amount.

 

(d)          Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements in amounts equal to the TI/LC Rollover Release Amount to
Borrower from the TI/LC Reserve Account, provided that:

 

(i)          The TI/LC Rollover Release Conditions have been satisfied in full
for the applicable Rollover Spaces for which disbursement is requested;

 

(ii)         Borrower shall deliver to Lender evidence (reasonably satisfactory
to Lender) that all Tenant Improvements and Leasing Commissions associated with
the Lease for the applicable Rollover Space (whether a new Lease, extension or
renewal) for which the TI/LC Rollover Release Conditions have been satisfied
have been paid in full; and

 

(iii)        Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower and that
all conditions precedent to such disbursement required by the Loan Documents
have been satisfied.

 

(e)          Whenever a Lease is terminated, in whole or in part, whether by
buy-out, cancellation, default, rejection or otherwise, and Borrower receives
any payment, fee, damages or penalty in respect of such termination (a
"Termination Fee"), Borrower shall promptly cause such Termination Fee to be
deposited into the TI/LC Reserve Account. Provided no Event of Default is
continuing, (1) Lender shall disburse such Termination Fee or portion thereof to
Borrower at the written request of Borrower in respect of Leasing Commissions
and Tenant

 

41

 

 

Improvement costs incurred by Borrower in connection with a replacement Lease
entered into in accordance with the terms of this Agreement in respect of the
space covered by such terminated Lease and (ii) unless a Trigger Period is
continuing, the remainder of such Termination Fee or portion thereof, if any,
shall be remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.

 

3.6       Capital Expenditure Reserve Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
amounts in respect of. Capital Expenditures (the "Capital Expenditure Reserve
Account").

 

(b)          On each Payment Date, Borrower shall deposit into the Capital
Expenditure Reserve Account an amount equal to the Monthly Capital Expenditure
Amount.

 

(c)          Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:

 

(i)          Borrower shall deliver to Lender invoices evidencing that the costs
for which such disbursements are requested are due and payable;

 

(ii)         Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents have been
satisfied; and

 

(iii)        Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Capital Expenditures relating to any single capital improvement costing in
excess of $250,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts.

 

3.7 Deferred Maintenance and Environmental Escrow Account.

 

(a)          If the Deferred Maintenance Amount is greater than zero, Lender
will establish and maintain an Eligible Account (which may be a subaccount of
the Cash Management Account) for the purpose of reserving amounts anticipated to
be required to correct Deferred Maintenance Conditions (the "Deferred
Maintenance and Environmental Escrow Account").

 

 

42

 

 

(b)          On the Closing Date, Borrower shall deposit into the Deferred
Maintenance and Environmental Escrow Account an amount equal to the Deferred
Maintenance Amount.

 

(c)          Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Deferred Maintenance and Environmental
Escrow Account to reimburse Borrower for reasonable costs and expenses incurred
in order to correct Deferred Maintenance Conditions, provided that

 

(i)          Borrower shall deliver to Lender invoices evidencing that the costs
for which such disbursements are requested are due and payable;

 

(ii)         Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents have been
satisfied; and

 

(iii)        Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for any single Deferred Maintenance Condition costing in excess of $250,000 in
the aggregate to remediate (whether disbursed in a lump sum or multiple
installments), (x) reasonably satisfactory site inspections, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts.

 

(d)          Upon the correcting of all Deferred Maintenance Conditions and
payment of all costs and expenses in respect thereof, provided no Event of
Default or Trigger Period is then continuing, any amounts then remaining in the
Deferred Maintenance and Environmental Escrow Account shall promptly be remitted
to Borrower and the Deferred Maintenance and Environmental Escrow Account will
no longer be maintained.

 

3.8       Intentionally Omitted.

 

3.9 Excess Cash Flow Reserve Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b) (the "Excess
Cash Flow Reserve Account").

 

(b)          Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing. Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b).

 

43

 

 

3.10 Account Collateral.

 

(a)          Borrower hereby pledges the Account Collateral and the Operating
Account to Lender as security for the Indebtedness, together with all rights of
a secured party with respect thereto, it being the intention of the parties that
such pledge shall be a perfected first-priority security interest. Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender; provided, however, that Borrower shall have direct access to
the Operating Account so long as no Event of Default or Trigger Period exists.
Borrower shall have no right to make withdrawals from any of the Collateral
Accounts other than the Operating Account. Funds in the Collateral Accounts
shall not be commingled with any other monies at any time. Borrower shall
execute any additional documents that Lender in its reasonable discretion may
require and shall provide all other evidence reasonably requested by Lender to
evidence or perfect its first-priority security interest in the Account
Collateral. Funds in the Collateral Accounts shall be invested only in Peunitted
Investments, which Permitted Investments shall be credited to the related
Collateral Account. All income and gains from the investment of funds in the
Collateral Accounts other than the Basic Carrying Costs Escrow Account shall be
retained in the Collateral Accounts from which they were derived. Unless
otherwise required by applicable law, all income and gains from the investment
of funds in the Basic Carrying Costs Escrow Account shall be for the account of
Lender in consideration of its administration of such Collateral Account, and
Lender shall have the right at any time to withdraw such amounts from the Basic
Carrying Costs Escrow Account. All fees of the Cash Management Bank and the
Lockbox Bank shall be paid by Borrower. After the Loan and all other
Indebtedness have been paid in full, the Collateral Accounts shall be closed and
the balances therein, if any, shall be paid to Borrower.

 

(b)          The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.

 

(c)          During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan, the Note Components
and the Notes, in such sequence as Lender shall elect in its sole discretion,
and/or toward the payment of Property expenses.

 

3.11 Bankruptcy. Borrower and Lender acknowledge and agree that upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral and the Revenues (whether then already in the Collateral
Accounts, or then due or becoming due thereafter) shall be deemed not to be
property of Borrower's bankruptcy estate within the meaning of Section 541 of
the Bankruptcy Code. If, however, a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Revenues by Borrower and Lender, the Account Collateral and/or the
Revenues do constitute property of Borrower's bankruptcy estate, then Borrower
and Lender further acknowledge and agree that all such. Revenues, whether due
and payable before or after the filing of the petition, are and shall be cash
collateral of Lender. Borrower acknowledges that Lender does not consent to
Borrower's use of such cash collateral and that, in the event Lender elects (in
its sole

 

44

 

 

discretion) to give such consent, such consent shall only be effective if given
in writing signed by Lender. Except as provided in the immediately preceding
sentence, Borrower shall not have the right to use or apply or require the use
or application of such cash collateral (i) unless Borrower shall have received a
court order authorizing the use of the same, and (ii) Borrower shall have
provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

 

3.12 Ulta Reserve Account.

 

(a)          Lender shall establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
certain funds with respect to the Ulta Lease (the "Ulta Reserve Account").

 

(b)          On the Closing Date, Borrower shall deposit into the Ulta Reserve
Account, from the proceeds of the Loan, an amount equal to the Ulta Initial
Deposit Amount.

 

(c)          Upon the request of Borrower at any time prior to the Ulta Paydown
Date, so long as no Event of Default is then continuing, Lender shall, subject
to the conditions outlined in subsection (ii) below, disburse the balance of
funds on deposit in the Ulta Reserve Account to Borrower, provided that Borrower
satisfies either subsection (i) or (ii) immediately below:

 

(i)          As it pertains to the Ulta Lease:

 

(A)         Ulta shall be in occupancy, open for business and paying unabated
monthly rent, which payment shall be evidenced by canceled checks or other
documentation reasonably acceptable to Lender;

 

(B)         Borrower shall have delivered an estoppel certificate from Ulta on
Ulta's standard form or another form reasonably acceptable to Lender and
confirming that Ulta has begun paying monthly rent and that no monetary defaults
or outstanding monetary obligations or other material non-monetary defaults are
currently existing with respect to such Lease; and

 

(C)         Borrower shall have delivered to Lender an Officer's Certificate
confirming that all conditions precedent to such disbursement required by this
Section have been satisfied.

 

(ii)         (A) The Net Operating Income with respect to Tenants in occupancy,
open for business and paying full unabated rent pursuant to Qualifying Leases
(entered into either prior to the Closing Date or hereafter in accordance with
Section 5.7) for the immediately preceding Test Period is equal to or greater
than $2,494,381; and (B) Borrower shall have delivered to Lender an Officer's
Certificate confirming that all conditions precedent to such disbursement
required by this Section have been satisfied, provided, if, as of such date, all
applicable Tenant Improvements and Leasing Commissions associated with a Lease
entered for the ULTA Space have not been completed in accordance with the Lease,
Lender shall maintain an amount equal to $467,000 in the Ulta Reserve Account
with such amounts being subject to disbursement in order to reimburse Borrower
for Leasing Commissions and Tenant Improvement costs

 

45

 

 

incurred by Borrower in connection with a new Lease for the Ulta Space entered
in accordance herewith, provided that:

 

(a)          Borrower shall deliver to Lender invoices evidencing that the costs
for which such disbursements are requested are due and payable;

 

(b)          Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents have been
satisfied; and

 

(c)          Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Tenant Improvements relating to any single Tenant or any single Lease in
excess of $250,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts.

 

So long as no Event of Default is then continuing, all remaining amounts being
held in the Ulta Reserve Account shall be disbursed to Borrower upon the
completion and payment of all required Tenant Improvements and Leasing
Commissions associated with the Ulta Space in accordance with the applicable
Lease and the delivery of an estoppel certificate from the Tenant which is
reasonably satisfactory to Lender and confirms all such items have been
completed in accordance with the Lease.

 

(d)          If by the Ulta Paydown Date the conditions set forth in Section
3.12(c)(i) or (c)(ii) as it pertains solely to the minimum Net Operating Income,
then Lender shall apply all or any part of the funds on deposit in the Ulta
Reserve Account to prepayment of the Loan on the next Payment Date (excluding
any amounts for Tenant Improvements and Leasing Commissions as described
therein). Any prepayment of the Loan pursuant to this Section 3.12(d) shall be
subject to payment of the Yield Maintenance Premium, and Borrower shall pay to
Lender the applicable Yield Maintenance Premium and all costs and expenses
incurred by Lender with respect to such prepayment within five (5) Business Days
after notice to Borrower of such prepayment.

 

ARTICLE IV

 

REPRESENTATIONS

 

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

 

46

 

 

4.1         Organization.

 

(a)          Each Required SPE is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing in
each other jurisdiction where ownership of its properties or the conduct of its
business requires it to be so, and each Required SPE has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

(b)          The organizational chart contained in Exhibit A is true and correct
as of the date hereof.

 

4.2       Authorization. Borrower has the power and authority to enter into this
Agreement and the other Loan Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by the Loan Documents
and has by proper action duly authorized the execution and delivery of the Loan
Documents.

 

4.3       No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or any of its direct or,
to the best of Borrower's knowledge, indirect equity holders is a party or may
be bound, or (iv) result in or require the creation of any Lien or other charge
or encumbrance upon or with respect to the Collateral in favor of any Person
other than Lender.

 

4.4       Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.

 

4.5       Enforceable Obligations. This Agreement and the other Loan Documents
have been duly executed and delivered by Borrower and constitute Borrower's
legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles. The Loan Documents to which Sponsor is a party have been duly
executed and delivered by Sponsor and constitute Sponsor's legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles. The
Loan Documents are not subject to any right of rescission, offset, abatement,
counterclaim or defense by Borrower or Sponsor, including the defense of usury
or fraud.

 

4.6       No Default. No Default or Event of Default will exist immediately
following the making of the Loan.

 

47

 

 

4.7       Payment of Taxes. Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes due (including interest and penalties) except for taxes that
are not yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.

 

4.8       Compliance with Law. Borrower, and to the best of Borrower's knowledge
the Property and the use thereof comply in all material respects with all
applicable Insurance Requirements and Legal Requirements. Except as specified in
the zoning report delivered to Lender in connection with the Closing, to the
best of Borrower's knowledge the Property conforms to current zoning
requirements (including requirements relating to parking) and is neither an
illegal nor a legal nonconforming use, and complies with all building and zoning
ordinances and codes. Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority the violation
of which could adversely affect the Property or the condition (financial or
otherwise) or business of Borrower. There has not been committed by or on behalf
of Borrower or, to Borrower's knowledge, any other person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any federal Governmental Authority or any state or local Governmental
Authority the right of forfeiture as against the Property or any portion thereof
or any monies paid in performance of its obligations under any of the Loan
Documents. Neither Borrower nor Sponsor has purchased any portion of the
Property with proceeds of any illegal activity.

 

4.9         ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.

 

4.10 Investment Company Act. Borrower is not an "investment company", or a
company "controlled" by an "investment company", registered or required to be
registered under the Investment Company Act of 1940, as amended.

 

4.11 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. Borrower does
not have knowledge of any Person contemplating the filing of any such petition
against it. During the ten year period preceding the Closing Date, no petition
in bankruptcy has been filed by or against any Required SPE, Sponsor, any of
their respective affiliates or any Person that owns or controls, directly or
indirectly, ten percent or more of the beneficial ownership interests in
Borrower, any Required SPE or Sponsor and no such Persons have been convicted of
a felony. Borrower has not received notice of and is not otherwise aware of any
Tenant under a Major Lease contemplating or having filed any of the foregoing
actions.

 

48

 

 

4.12 Other Debt. Borrower does not have outstanding any Debt other than
Permitted Debt.

 

4.13 Litigation. There are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
court or agency now filed or otherwise pending, and to Borrower's knowledge
there are no such actions, suits, proceedings, arbitrations or governmental
investigations threatened against or affecting Borrower, Sponsor or the
Collateral, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or the Collateral, would reasonably be expected to have a Material Adverse
Effect).

 

4.14 Leases; Material Agreements.

 

(a)      To the best of Borrower's knowledge, Borrower has delivered to Lender
true and complete copies of all Leases, including all modifications and
amendments thereto. No person has any possessory interest in the Property or
right to occupy the same except under and pursuant to the provisions of the
Leases. The rent roll attached to this Agreement as Schedule E (the "Rent Roll")
is accurate and complete in all material respects as of the Closing Date. Except
as indicated on the Rent Roll or Exception Report, no security deposits are
being held by Borrower (including bonds or letters of credit being held in lieu
of cash security deposits), no Tenant has any termination options or rights
(except in connection with a Casualty or Condemnation and except as set forth in
the Leases), no Tenant has any extension or renewal rights (except as set forth
in its Lease), no Tenant or other party has any option, right of first refusal
or similar preferential right to purchase all or any portion of the Property, no
fixed rent has been paid more than 30 days in advance of its due date and no
payments of rent are more than 30 days delinquent. Each of the following is true
and correct with respect to each Lease:

 

(i)          such Lease is valid and enforceable and is in full force and
effect;

 

(ii)         Borrower is the sole owner of the entire lessor's interest in such
Lease;

 

(iii)        such Lease is an arm's-length agreement with bona fide, independent
third parties;

 

(iv)        none of the Revenues reserved in such Lease have been assigned or
otherwise pledged or hypothecated (except such pledge or hypothecation that will
be fully terminated and released in connection with the filing and recordation
of the Security Instrument and except for the Liens contemplated pursuant to the
Loan Documents);

 

(v)         neither Borrower nor, to Borrower's knowledge, any other party under
such Lease is in default thereunder in any material respect;

 

(vi)        to the best of Borrower's knowledge, there exist no offsets or
defenses to the payment of any portion of the rents thereunder;

 

(vii)       to the best of Borrower's knowledge, no brokerage commissions or
finder's fees are due and payable regarding any Lease;

 

49

 

 

(viii)      each Tenant is in actual, physical occupancy of the premises demised
under its Lease and to the best of Borrower's knowledge no event has occurred
giving any Tenant the right to terminate its Lease or pay reduced or alternative
rent to Borrower under any of the terms of such Lease; and

 

(ix)         to the best of Borrower's knowledge, all work to be performed by
the landlord under such Lease has been substantially performed, all Tenants have
accepted possession of their respective premises under such Lease, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant's obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and no Leasing Commissions are owed
or would be owed upon the exercise of any Tenant's existing renewal or expansion
options, and Borrower has no other monetary obligation to any Tenant under such
Lease.

 

(b)      There are no Material Agreements except as described in Schedule F.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm's length in the
ordinary course of business by or on behalf of Borrower. The Material Agreements
are in full force and effect and there are no defaults thereunder by Borrower
or, to Borrower's knowledge, any other party thereto. To the best of Borrower's
knowledge, Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.

 

4.15 Full and Accurate Disclosure. No statement of fact heretofore delivered by
Sponsor or Borrower to Lender in writing in respect of the Property or Borrower
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained therein not misleading unless
subsequently corrected (except that the foregoing representation, as it relates
to any Environmental Report, Engineering Report, Title Insurance Policy and
zoning report delivered to Lender in connection with the closing of the Loan,
shall be limited to Borrower's knowledge). There is no fact, event or
circumstance presently known to Borrower that has not been disclosed to Lender
that has had or could reasonably be expected to result in a Material Adverse
Effect.

 

4.16 Financial Condition. Borrower has heretofore delivered to Lender (i) all
financial statements and operating statements with respect to the Property for
the period of Borrower's ownership of the Property, and such statements are
accurate and complete in all material respects and fairly present in accordance
with the Approved Accounting Method the financial position of Borrower in all
material respects as of their respective dates and do not omit to state any
material fact necessary to make statements contained herein or therein not
misleading, and (ii) copies of any and all financial and operating statements
which were provided to Borrower by the previous owner of the Property, which
statements Borrower has not altered or modified hi any way. Since the delivery
of such data, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances that have had or are reasonably expected to
result in a Material Adverse Effect.

 

50

 

 

4.17 Single-Purpose Requirements.

 

(a)          Each Required SPE is now, and has always been since its formation,
a Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any property other than the Property, the Prior Owned Property (which, for
the sake of clarity, Borrower no longer owns and shall not own after the date
hereof) and related personal property, (ii) engaged in any business, except the
ownership and operation of the Property and the Prior Owned Property (which, for
the sake of clarity, Borrower no longer owns and shall not own after the date
hereof) or (iii) had any material contingent or actual obligations or
liabilities unrelated to the Property.

 

(b)          Borrower has provided Lender with true, correct and complete copies
of (i) Borrower's current financial statements; and (ii) Borrower's current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.

 

(c)          On or prior to the Closing Date, Borrower shall have been fully
released from any loan (other than the Loan) secured by the Property or any of
the Collateral (a ''Prior Loan"), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior. Loan, and no recourse whatsoever
against any portion of the Property shall be available to satisfy any Prior Loan
under any circumstances except for those rights and obligations under the Prior
Loan currently held by Canpartners Realty Holding Company IV LLC and assigned to
Lender on the Closing Date as contemplated pursuant to the Assignment
Transaction (as defined in the Security Instrument) and except for any
contingent liability under the Prior Loan which, by its terms, continues or
survives the indefeasible payment in full of the debt under the Prior Loan, but
for the avoidance of doubt Borrower hereby represents to Lender that there is no
actual, pending, threatened, matured or existing environmental related liability
of Borrower or Sponsor under the Prior Loan.

 

4.18 Use of Loan Proceeds. No part of the proceeds of the Loan will be used for
the purpose of purchasing or acquiring any "margin stock" within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose that would be inconsistent with such Regulations T, U or X
or any other Regulations of such Board of Governors, or for any purpose
prohibited by Legal Requirements or by the terms and conditions of the Loan
Documents. The Loan is solely for the business purpose of Borrower or for
distribution to Borrower's equity.holders in accordance with Legal Requirements
and no portion thereof shall be used for personal, consumer, household or
similar purposes.

 

4.19 Not Foreign Person. Borrower is not a "foreign person" within the meaning
of Section 1445(f)(3) of the Code.

 

4.20 Labor Matters. Borrower has no employees and is not a party to any
collective bargaining agreements.

 

4.21 Title. Borrower owns good, marketable and insurable title to the Property
and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Security Instrument,
when properly recorded in the appropriate records,

 

51

 

 

together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (i) a valid, perfected first priority
Lien on the Property and the rents therefrom, enforceable as such against
creditors of and purchasers from Borrower and subject only to Permitted
Encumbrances, and (ii) perfected Liens in and to all personally, all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances. The Permitted Encumbrances do not and will not,
individually or in the aggregate, materially and adversely affect or interfere
with the value, or current or contemplated use or operation, of the Property, or
the security intended to be provided by the Security Instrument, the ability of
the Property to generate net cash flow sufficient to service the Loan or
Borrower's ability to pay its obligations as and when they come due, including
its ability to repay the Indebtedness in accordance with the terms of the Loan
Documents. Except as insured over by a Title Insurance Policy, there are no
claims for payment for work, labor or materials affecting the Property that are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Loan Documents. No creditor of Borrower other than Lender has in its
possession any goods that constitute or evidence the Collateral.

 

4.22 No Encroachments. Except as shown on the Survey, all of the improvements on
the Property lie wholly within the boundaries and building restriction lines of
the Property, and no improvements on adjoining property encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the improvements, so as, in either case, to adversely affect the value,
use or marketability of the Property, except those that are insured against by a
Title Insurance Policy.

 

4.23 Physical Condition.

 

(a)          Except for matters set forth in the Engineering Report, to the best
of Borrower's knowledge the Property and all building systems (including
sidewalks, storm drainage system, root plumbing system, HVAC system, fire
protection system, electrical system, equipment, elevators, exterior sidings and
doors, irrigation system and all structural components) are free of all material
damage (ordinary wear and tear excepted) and are in good condition, order and
repair in all respects material to the Property's use, operation or value.

 

(b)          Except as disclosed in the Engineering Report, Borrower is not
aware of any material structural or other material defect or damages in the
Property, whether latent or otherwise.

 

(c)          Borrower has not received and is not aware of any other Person's
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

4.24 Fraudulent Conveyance. Borrower has not entered into the Transaction or any
of the Loan Documents with the actual intent to hinder, delay or defraud any
creditor. Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower's aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the

 

52

 

 

proceeds thereof, be greater than Borrower's probable aggregate liabilities
(including subordinated, unliquidated, disputed and Contingent Obligations).
Borrower's aggregate assets do not and, immediately following the making of the
Loan and the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

 

4.25 Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Property. The Approved
Management Agreement is in full force and effect and, to the best of Borrower's
knowledge, there is no event of default thereunder by any party thereto and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder.

 

4.26 Condemnation. No Condemnation has been commenced or, to Borrower's
knowledge, is contemplated or threatened with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

 

4.27 Utilities and Public Access. The Property has adequate rights of access to
dedicated public ways (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of the Property as presently used and enjoyed.

 

4.28 Environmental Matters. Except as disclosed in the Environmental Reports:

 

(i)          To Borrower's knowledge, no Hazardous Substances are located at,
on, in or under the Property or have been handled, manufactured, generated,
stored, processed, or disposed of at, on, in or under, or have been Released
from, the Property. Without limiting the foregoing, there is not present at, on,
in or under the Property, any PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for any
Hazardous Substance, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead-based paint. To Borrower's
knowledge, there is no threat of any Release of any Hazardous Substance
migrating to the Property.

 

(ii)         To the best of Borrower's knowledge, the Property is in compliance
in all material respects with all Environmental Laws applicable to the Property
(which compliance includes, but is not limited to, the possession of, and
compliance with, all environmental, health and safety permits, approvals,
licenses, registrations and other governmental authorizations required in
connection with the ownership, and operation of the Property under all
Environmental Laws). No Environmental Claim is pending with respect to the
Property, nor, to Borrower's knowledge, is any threatened, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial

 

53

 

 

requirements outstanding under any Environmental Law with respect to Borrower or
the Property.

 

(iii)        No Liens are presently recorded with the appropriate land records
under or pursuant to any Enviromnental Law with respect to the Property and, to
Borrower's knowledge, no Governmental Authority has been taking any action to
subject the Property to Liens under any Environmental Law.

 

(iv)        There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower in relation to the Property that have not been made available to
Lender.

 

4.29 Assessments. There are no pending or, to Borrower's knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments. No extension of time for assessment
or payment by Borrower of any federal, state or local tax is in effect.

 

4.30 No Joint Assessment. Borrower has not suffered, permitted or initiated the
joint assessment of the Property (i) with any other real property constituting a
separate tax lot, or (ii) with any personal property, or any other procedure
whereby the Lien of any Taxes that may be levied against such other real
property or personal property shall be assessed or levied or charged to the
Property as a single Lien.

 

4.31 Separate Lots. No portion of the Property is part of a tax lot that also
includes any real property that is not Collateral.

 

4.32 Permits: Certificate of Occupancy. Borrower has obtained all Permits
necessary for the present and contemplated use and operation of the Property.
Except as otherwise set forth in the zoning report delivered to Lender in
connection with Closing, to the best of Borrower's knowledge the uses being made
of the Property are in conformity in all material respects with the certificate
of occupancy and/or Permits for the Property and any other restrictions,
covenants or conditions affecting the Property.

 

4.33 Flood Zone. None of the improvements on the Property is located in an area
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as a "100 year flood plain" or as having special flood hazards
(including Zones A and V), or, to the extent that any portion of the Property is
located in such an area, the Property is covered by flood insurance meeting the
requirements set forth in Section 5.15(a)(ii).

 

4.34 Security Deposits. Borrower is in compliance in all material respects with
all Legal Requirements relating to security deposits.

 

4.35 Intentionally Omitted.

 

4.36 Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the Closing
Date have been paid for the current

 

54

 

 

policy period. No Person, including Borrower, has done, by act or omission,
anything that would impair the coverage of any such policy.

 

4.37 No Dealings. Neither Borrower nor Sponsor is aware of any unlawful
influence on the assessed value of the Property. .

 

4.38 Estoppel Certificates. Borrower has requested estoppel certificates from
each Tenant on the form heretofore agreed by Lender and has delivered to Lender
true and complete copies of each estoppel certificate received back from any
Tenant prior to the Closing Date.

 

4.39 Federal Trade Embargos. Sponsor and each Required SPE is in compliance with
all Federal Trade Embargos in all material respects. No Embargoed Person owns
any direct or indirect equity interest in any Required SPE. To Borrower's
knowledge, no Tenant at the Property is identified on the OFAC List. Borrower
has implemented procedures, and will consistently apply those procedures
throughout the term of the Loan, to ensure that the foregoing representations
and warranties remain true and correct during the term of the Loan.

 

4.40 Intellectual Propertv/Websites. Other than as set forth in the Exception
Report, neither Borrower nor any Affiliate (i) has or holds any trade names,
trademarks, service marks, logos, copyrights, patents or other intellectual
property with respect to the Property or the use or operations thereof or (ii)
is the registered holder of any website with respect to the Property (other than
Tenant websites).

 

4.41 Intentionally Omitted.

 

4.42 Intentionally Omitted.

 

4.43 Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than three days' prior written notice,
Borrower shall deliver to Lender a certification (x) confirming that all of the
representations contained in this Agreement are true and correct as of the date
of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

5.1       Existence; Licenses. Each Required SPE shall do or cause to be done
all things necessary to remain in existence. Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
all rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Property. Each Required SPE shall deliver to Lender a copy of each amendment
or other modification to any of its organizational documents promptly after the

 

55

 

 

execution thereof Each Required SPE shall at all times elect to be treated for
tax purposes as a "disregarded entity" that is not taxable as a corporation for
U.S. federal tax purposes.

 

5.2       Maintenance of Property.

 

(a)          Borrower shall cause the Property to be maintained in good and safe
working order and repair, reasonable wear and tear excepted, and in keeping with
the condition and repair of properties of a similar use, value, age, nature and
construction. Borrower shall not use, maintain or operate the Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto. Subject to Section 6.13, no improvements or
equipment located at or on the Property shall be removed, demolished or
materially altered so as to cause or reasonably be expected to result in a
Material Adverse Effect without the prior written consent of Lender (except for
replacement of equipment in the ordinary course of Borrower's business with
items of the same utility and of equal or greater value and sales of obsolete
equipment no longer needed for the operation of the Property) and Borrower shall
from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property. Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or permit to be done thereon anything that may
in any way cause or reasonably be expected to result in a Material Adverse
Effect. Borrower shall not install or permit to be installed on the Property any
underground storage tank. Borrower shall not, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Property,
regardless of the depth thereof or the method of mining or extraction thereof.

 

(b)          Borrower shall remediate the Deferred Maintenance Conditions within
the time periods following the Closing Date as specified in Schedule C hereto
(or if no time periods are specified on Schedule C, within 12 months following
the Closing Date), subject to Force Majeure, and upon request from Lender after
the expiration of such period shall deliver to Lender an Officer's Certificate
confirming that such remediation has been completed and that all associated
expenses have been paid. Borrower shall comply with all material terms of any
asbestos operating and maintenance program in effect as of the Closing Date or
otherwise required to be implemented by Borrower.

 

5.3       Compliance with Legal Requirements. Borrower shall comply with, and
shall cause the Property to comply with and be operated, maintained, repaired
and improved in compliance with, all Legal Requirements, Insurance Requirements
and all material contractual obligations by which Borrower is legally bound.

 

5.4       Impositions and Other Claims. Borrower shall pay and discharge all
taxes, assessments and governmental charges levied upon it, its income and its
assets as and when such taxes, assessments and charges are due and payable, as
well as all lawful claims for labor, materials and supplies or otherwise,
subject to any rights to contest contained in the definition of Permitted
Encumbrances. Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file. If any law or regulation
applicable to Lender, any Note, any of the Collateral or the Security Instrument
is enacted that deducts from the value of property

56

 

 

for the purpose of taxation any Lien thereon, or imposes upon Lender the payment
of the whole or any portion of the taxes or assessments or charges or Liens
required by this Agreement to be paid by Borrower, or changes in any way the
laws or regulations relating to the taxation of mortgages or security agreements
or debts secured by mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect the Security Instrument, the
Indebtedness or Lender, then Borrower, upon demand by Lender, shall pay such
taxes, assessments, charges or Liens, or reimburse Lender for any amounts paid
by Lender. Following any such demand, Borrower shall have the right, upon 30
days advance written notice to Lender, to repay the Indebtedness in full (but
not in part) without the payment of any prepayment premium or prepayment fee. In
addition, if it shall be unlawful to require Borrower to make such payment or
the making of such payment results in the imposition of interest beyond the
maximum amount permitted by applicable law, Lender may elect to declare all of
the Indebtedness to be due and payable 150 days from the giving of written
notice by Lender to Borrower, without the payment of any prepayment premium or
prepayment fee.

 

5.5       Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Servicer to enter and inspect the Property or any
portion thereof, and/or inspect, examine, audit and copy the books and records
of Borrower (including all recorded data of any kind or nature, regardless of
the medium of recording), at such reasonable times as may be requested by Lender
upon reasonable advance notice. If Lender shall determine that an Event of
Default exists, the cost of such inspections, examinations, copying or audits
shall be borne by Borrower, including the cost of all follow up or additional
investigations, audits or inquiries deemed reasonably necessary by Lender. The
cost of such inspections, examinations, audits and copying, if not paid for by
Borrower following demand, may be added to the Indebtedness and shall bear
interest thereafter until paid at the Default Rate.

 

5.6       Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower against Lender, Borrower shall cooperate fully with Lender with respect
to any proceedings before any Governmental Authority that may in any way affect
the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

 

5.7 Leases.

 

(a)          Borrower shall furnish Lender with executed copies of all Leases.
All new Leases and renewals or amendments of Leases must (i) be entered into on
an arms-length basis with Tenants that are not affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not reasonably be expected to result in a Material Adverse Effect and (v)
be subject and subordinate to the Security Instrument and contain provisions for
the agreement by the Tenant thereunder to attorn to Lender and any purchaser at
a foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Property by any purchaser at a foreclosure sale.
Lender, at the request of Borrower (and at Borrower's sole cost and expense),
shall enter into a subordination,

 

57

 

 

attornment and non-disturbance agreement on Lender's then standard form (with
such modifications thereto as may be reasonably acceptable to Lender) or on such
other form reasonably satisfactory to Lender, with respect to any Lease entered
into after the Closing Date that expressly requires the delivery of a
subordination, attornment and non-disturbance agreement.

 

(b)          Any Lease that does not conform to the standards set forth in
Section 5.7(a) shall be subject to the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. In addition,
all new Leases that are Major Leases, and all terminations, renewals (excluding
renewals pursuant to the terms of a Lease) and amendments of Major Leases, and
any surrender of rights under any Major Lease, shall be subject to the prior
written consent of Lender. If Lender shall fail to respond to Borrower's request
for such consent within ten (10) Business Days of Lender's receipt of such
request accompanied by a comprehensive term sheet and reasonably detailed
financial information about the proposed Tenant (to the extent available from
such Tenant), Borrower may deliver to Lender a second request for consent
stating in bold and capitalized type that "LENDER'S FAILURE TO RESPOND TO THE
ENCLOSED REQUEST WITHIN FIVE BUSINESS DAYS SHALL BE DEEMED LENDER'S APPROVAL",
provided that if Lender has reasonably requested any additional information with
respect to the Tenant (and such information is possessed by or available to
Borrower), Borrower shall not have the right to send any such second request
unless and until Borrower shall have delivered to Lender such additional
information. In the event Lender fails to approve or disapprove such request
within five (5) Business Days after Lender's receipt of such second request,
such request shall be deemed approved.

 

(c)          Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee/tenant thereunder to be observed or performed, short of termination
thereof, except that Borrower may terminate any Lease following a material
default thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor's/landlord's interest in the Leases or associated rents other than the
assignment of rents and leases under the Security Instrument; (v) not cancel or
terminate any guarantee of any of the Major Leases without the prior written
consent of Lender, except to the extent expressly provided for under such Major
Lease which has been reviewed and approved by Lender, either prior to the date
hereof or thereafter in accordance with the terms hereof; and (vi) not permit
any subletting of any space covered by a Lease or an assignment of the Tenant's
rights under a Lease, except in strict accordance with the terms of such Lease.
Borrower shall deliver to each new Tenant a Tenant Notice upon execution of such
Tenant's Lease, and promptly thereafter deliver to Lender a copy thereof and
evidence of such Tenant's receipt thereof.

 

(d)          Security deposits of Tenants under all Leases shall be held in
compliance with Legal Requirements and any provisions in Leases relating
thereto. Borrower shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Subject to Legal Requirements, any bond or other
instrument held by Borrower in lieu of cash security shall name Lender as payee
or mortgagee thereunder or be fully assignable to Lender. Borrower hereby
pledges to Lender each such bond or other instrument as security for the
Indebtedness. Upon the occurrence of an Event

 

58

 

 

of Default, Borrower shall, upon Lender's request, deposit with Lender in an
Eligible Account pledged to Lender an amount equal to the aggregate security
deposits of the Tenants (and any interest theretofore earned on such security
deposits and actually received by Borrower), and any such bonds, that Borrower
had not returned to the applicable Tenants or applied in accordance with the
terms of the applicable Lease.

 

(e)          Borrower shall promptly deliver to Lender a copy of each written
notice from a Tenant under any Major Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower. Borrower shall use
commercially reasonable efforts to provide in each Major Lease executed after
the Closing Date to which Borrower is a party that any Tenant delivering any
such notice shall send a copy of such notice directly to Lender.

 

(f)          All agreements entered into by or on behalf of Borrower that
require the payment of Leasing Commissions or other similar compensation to any
party shall (i) provide that the obligation will not be enforceable against
Lender and (ii) be subordinate to the lien of the Security Instrument.

 

5.8        Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.

 

5.9        Further Assurances. Borrower shall, at Borrower's sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including amended or
replacement mortgages), and Borrower hereby consents to the filing by Lender of
any Uniform Commercial Code financing statements, in each case as Lender may
reasonably request to evidence, confirm, perfect and maintain the Liens securing
or intended to secure the obligations of Borrower and the rights of Lender under
the Loan Documents and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time (including the payment and
application of Loss Proceeds). Upon foreclosure, the appointment of a receiver
or any other relevant action, Borrower shall, at its sole cost and expense,
cooperate fully and completely to effect the assignment or transfer of any
license, permit, agreement or any other right necessary or useful to the
operation of the Collateral. Upon receipt of an affidavit of Lender as to the
loss, theft, destruction or mutilation of any Note, Borrower shall issue, in
lieu thereof, a replacement Note in the same principal amount thereof and in the
form thereof. Borrower hereby authorizes and appoints Lender as its
attorney-in-fact to, during the continuance of an Event of Default, execute,
acknowledge, record, register and/or file such instruments, agreements,
certificates and documents, and to do and execute such acts, conveyances and
assurances, should Borrower fail to do so itself in violation of this Agreement
or the other Loan Documents following written request from Lender, in each case
without the signature of Borrower. The foregoing grant of authority is a power
of attorney coupled with an interest and such appointment shall be irrevocable
for the term of this Agreement. Borrower hereby ratifies all actions that such
attorney shall lawfully take or cause to be taken in accordance with this
Section.

 

59

 

 

5.10 Management of Collateral.

 

(a)          The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Pursuant to the
Subordination of Property Management Agreement or Agreements, each Approved
Property Manager shall agree that its Approved Management Agreement and all fees
thereunder (including any incentive fees) are subject and subordinate to the
Indebtedness. Borrower may from time to time appoint an Approved Property
Manager to manage the Property pursuant to an Approved Management Agreement,
provided that (i) no Event of Default is continuing, (ii) Lender receives at
least 45 days' prior written notice of same, (iii) such successor manager shall
execute and deliver to Lender for Lender's benefit a Subordination of Property
Management Agreement in form and substance reasonably satisfactory to Lender,
and (iv) if requested by Lender if such Approved Property Manager is an
affiliate of Borrower, Borrower shall deliver to Lender a non-consolidation
opinion reasonably acceptable to Lender with respect .to such Approved Property
Manager and new Approved Management Agreement. The per annum fees of the
Approved Property Manager (including any incentive fees) shall not, at any time,
exceed the Maximum Management Fee.

 

(b)          Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker's
compensation insurance as required by Governmental Authorities.

 

(c)          Borrower shall notify Lender in writing of any default of Borrower
or the Approved Property Manager under the Approved Management Agreement, after
the expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Property Management Agreement, to cure
defaults of Borrower under the Approved Management Agreement. Any out-of-pocket
expenses incurred by Lender to cure any such default shall constitute a part of
the Indebtedness and shall be due from Borrower upon demand by Lender.

 

(d)          During the continuance of an Event of Default, or following any
foreclosure, conveyance in lieu of foreclosure or other similar transaction, or
during the continuance of a material default by the Approved Property Manager
under the Approved Management Agreement (after the expiration of any applicable
notice and/or cure periods), or if the Approved Property Manager files or is the
subject of a petition in bankruptcy, or if a trustee or receiver is appointed
for the Approved Property Manager's assets or the Approved Property Manager
makes an assignment for the benefit of creditors, or if the Approved Property
Manager is adjudicated insolvent, or if the Approved Property Manager ceases to
be affiliated with Sponsor, then, in any such case, Lender may, in its sole
discretion, terminate or require Borrower to terminate the Approved Management
Agreement and engage an Approved Property Manager selected by Lender to serve as
replacement Approved Property Manager pursuant to an Approved Management
Agreement.

 

(e)          In the event that the Approved Management Agreement is scheduled to
expire at any time during the term of the Loan, Borrower shall submit to Lender
by no later than 60 days prior to such expiration a draft replacement management
agreement for approval in

 

60

 

 

accordance with the terms and conditions hereof. Borrower's failure to submit
the same within such time-frame shall, at Lender's option, constitute an
immediate Event of Default.

 

5.11 Notice of Material Event. Borrower shall give Lender prompt notice
(containing reasonable detail) of (i) any material change in the financial or
physical condition of the Property, as reasonably determined by Borrower,
including the termination or cancellation of any Major Lease (or the addition or
closure of any anchor Tenant) and the termination or cancellation of terrorism
or other insurance required by this Agreement, (ii) any notice from the Approved
Property Manager, to the extent such notice relates to a matter that could
reasonably be expected to result in a Material Adverse Effect, (iii) any
litigation or governmental proceedings pending or threatened in writing against
Borrower or the Property that is reasonably expected .to result in a Material
Adverse Effect, (iv) the insolvency or bankruptcy filing of any Required SPE,
Sponsor or an affiliate of any of the foregoing and (v) any other circumstance
or event that could reasonably be expected to result in a Material Adverse
Effect.

 

5.12 Annual Financial Statements. As soon as available, and in any event within
85 days after the close of each Fiscal Year, Borrower shall furnish to Lender,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower's sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, annual financial statements
of Borrower, including a balance sheet and operating statement of Borrower as of
the end of such year, together with related statements of operations and equity
holders' capital and cash flow for such Fiscal Year, in each case for the prior
calendar year, and such statements shall be accompanied by an Officer's
Certificate certifying that the same are true, correct and complete and were
prepared in accordance with the Approved Accounting Method, subject to changes
resulting from audit and normal year-end audit adjustments. Together with
Borrower's annual financial statements, Borrower shall furnish to Lender, in an
Excel spreadsheet file in electronic format (which may be via an intralinks site
at Borrower's sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format:

 

(i)          a statement of cash flows;

 

(i)          then current rent roll, Tenant sales reports and occupancy reports;
and

 

(iii)        such other information as Lender shall reasonably request.

 

5.13 Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower's sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
Fiscal Quarter with respect to Borrower, including a balance sheet and operating
statement of Borrower as of the end of such Fiscal Quarter, together with
related statements of operations, equityholders' capital and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ending with such Fiscal
Quarter, which statements shall be accompanied by an Officer's Certificate
certifying that the same are true, correct and complete and were prepared in
accordance with the Approved Accounting Method, subject to changes resulting
from audit and

 

61

 

 

normal year-end audit adjustments. Each such quarterly report shall be
accompanied by the following, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower's sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format:

 

(i)          a statement in reasonable detail that calculates Net Operating
Income as of the end of each of the Fiscal Quarters in the Test Period ending in
such Fiscal Quarter;

 

(ii)         copies of each of the Leases signed during such quarter;

 

(iii)        then current rent roll, Tenant sales reports and occupancy reports;
and

 

(iv)        such other information as Lender shall reasonably request.

 

5.14 Monthly Financial Statements; Non-Delivery of Financial Statements.

 

(a)          Until the occurrence of a Securitization and during the continuance
of a Trigger Period or an Event of Default (or, in the case of item (ii) below,
at all times), Borrower shall furnish within 30 days after the end of each
calendar month (other than the calendar month immediately following the final
calendar month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower's
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format, monthly and year-to-date unaudited fmancial statements
prepared for the applicable month with respect to Borrower, including a balance
sheet and operating statement as of the end of such month, together with related
statements of income, equityholders' capital and cash flows for such month and
for the portion of the Fiscal Year ending with such month, which statements
shall be accompanied by an Officer's Certificate certifying that the same are
true, correct and complete and were prepared in accordance with the Approved
Accounting Method, subject to changes resulting from audit and normal year-end
audit adjustments. Each such monthly report shall be accompanied by the
following:

 

(i)          then current rent roll, Tenant sales reports and occupancy reports;
and

 

(ii)         such other information as Lender shall reasonably request.

 

(b)          If Borrower fails to provide to Lender the financial statements and
other information specified in Sections 5.12, 5.13 and this Section within the
respective time period specified in such Sections, then (i) such failure shall,
at Lender's election, constitute an Event of Default following written notice
from Lender; and (ii) a Trigger Period shall be deemed to have commenced for all
purposes hereunder and shall continue until such failure is remedied and the
financial statements delivered to Lender evidence that no Trigger Period is in
effect.

62

 

 

5.15 Insurance.

 

(a)          Borrower shall obtain and maintain with respect to the Property,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:

 

(i)          property insurance against loss or damage by standard perils
included within the classification "All Risks" or "Special Form" Causes of Loss,
including coverage for damage caused by windstorm (including named storm) and
hail. Such insurance shall (A) be in an amount equal to the full insurable value
on replacement cost basis of the Property and, if applicable, all related
furniture, furnishings, equipment and fixtures (without deduction for physical
depreciation); (B) have deductibles acceptable to Lender (but in any event not
in excess of $50,000, except in the case of windstorm and earthquake coverage,
which shall have deductibles not in excess of 5% of the total insurable value of
the Property); (C) be paid annually in advance; (D) be written on a "Replacement
Cost" basis, waiving depreciation, (E) be written on a no coinsurance form or
contain an "Agreed Amount" endorsement, waiving all coinsurance provisions; (F)
i1 at any time during the Loan, any of the Improvements at the Property
constitute legal non-conforming structures, include ordinance or law coverage on
a replacement cost basis, with no co-insurance provisions, containing Coverage
A: "Loss Due to Operation of Law" (with a limit equal to replacement cost),
Coverage B: "Demolition Cost" and Coverage C: "Increased Cost of Construction"
coverages each with limits of no less than 10% of replacement cost or such
lesser amounts as Lender may require in its sole discretion; and (G) permit that
the improvements and other property covered by such insurance be rebuilt at
another location in the event that such improvements and other property cannot
be rebuilt at the location on which they are situated as of the date hereof. If
such insurance excludes mold, then Borrower shall implement a mold prevention
program satisfactory to Lender;

 

(ii)         if any material portion of the Property is located in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, flood insurance in an amount equal to the maximum
limit of coverage available under the National Flood Insurance Program, plus
such additional excess limits as shall be requested by Lender, with a deductible
not in excess of $25,000;

 

(iii)        commercial general liability insurance, including broad form
coverage of property damage, contractual liability for insured contracts and
personal injury (including bodily injury and death), to be on the so-called
"occurrence" form containing minimum limits per occurrence of not less than
$1,000,000 with not less than a $2,000,000 general aggregate for any policy year
(with a per location aggregate if the Property is on a blanket policy), with a
deductible not in excess of $50,000. In addition, at least $20,000,000.00 excess
and/or umbrella liability insurance shall be obtained and maintained for any and
all claims, including all legal liability imposed upon Borrower and all related
court costs and attorneys' fees and disbursements;

 

(iv)        rental loss and/or business interruption insurance covering actual
loss sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (v), (viii) and (ix) of
this Section, and

 

63

 

 

covering the 18 month period from the date of any Casualty and containing an
extended period of indemnity endorsement covering the 12 month period commencing
on the date on which the Property has been restored, as reasonably determined by
the applicable insurer (even if the policy will expire prior to the end of such
period). The amount of such insurance shall be increased from time to time as
and when the gross revenues from the Property increase;

 

(v)         insurance for steam boilers, air conditioning equipment, high
pressure piping, machinery and equipment, pressure vessels or similar apparatus
now or hereafter installed in any of the improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property, in each
case, with a deductible not in excess of $50,000;

 

(vi)        worker's compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer's liability coverage of at least $1,000,000 (if
applicable);

 

(vii)       during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii) and
(B) the insurance provided for in Section 5.15(a)(i), which shall, in addition
to the requirements set forth in such Section, (1) be written in a so-called
builder's risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a) and (2) include permission to occupy the Property;

 

(viii)      if required by Lender, earthquake insurance (A) with minimum
coverage equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss) multiplied by the full replacement cost of the
building plus business income, (B) having a deductible not in excess of 5% of
the total insurable value of the Property, and (C) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender;

 

(ix)         so long as the Terrorism Risk Insurance Program Reauthorization Act
of 2007 ("TRIPRA") or a similar or subsequent statute is in effect, terrorism
insurance for foreign and domestic acts (as such terms are defined in TRIPRA or
similar or subsequent statute) in an amount equal to the full replacement cost
of the Property (plus rental loss and/or business interruption insurance
coverage for a term set forth in clause (iv) above). If TRIPRA or a similar or
subsequent statute is not in effect, then provided that terrorism insurance is
commercially available, Borrower shall be required to carry terrorism insurance
throughout the term of the Loan as required by the preceding sentence, but in
such event Borrower shall not be required to spend on terrorism insurance
coverage more than two times the amount of the insurance premium that is

 

64

 

 

payable at such time in respect of the property and business interruption/rental
loss insurance required hereunder on a stand alone-basis (without giving effect
to the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount. In either such case, such
insurance shall not have a deductible in excess of $50,000;

 

(x)          auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and

 

(xi)         such other insurance as may from time to time be requested by
Lender.

 

(b)          All policies of insurance (the "Policies") required pursuant to
this Section shall be issued by one or more insurers having a rating of at least
"A" by S&P and "A2" by Moody's (or, if Moody's does not rate such insurer, at
least "A: VIII" by AM Best), or by a syndicate of insurers through which at
least 75% of the coverage (if there are 4 or fewer members of the syndicate) or
at least 60% of the coverage (if there are 5 or more members of the syndicate)
is with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least "A" by S&P and "A2" by Moody's (or, if Moody's
does not rate such insurer, at least "A: VIII" by AM Best), and all such
insurers shall have ratings of not less than "BBB+" by S&P and "Baal" by Moody's
(or, if Moody's does not rate such insurer, at least "A: VIII" by AM Best).

 

(c)          All Policies required pursuant to this Section:

 

(i)          shall contain deductibles that, in addition to complying with any
other requirements expressly set forth in Section 5.15(a), are approved by
Lender (such approval not to be unreasonably withheld, delayed or conditioned,
but subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the market in
which the Property is located;

 

(ii)         shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured;

 

(iii)        with respect to property and rental or business interruption
insurance policies, shall contain a standard noncontributory mortgagee clause
naming Lender and its successors and assigns as their interests may appear as
first mortgagee and loss payee;

 

(iv)        with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;

 

(v)         with respect to property and rental or business interruption
insurance policies, shall either be written on a no coinsurance form or contain
an

 

65

 

 

endorsement providing that neither Borrower nor Lender nor any other party shall
be a co-insurer under such Policies;

 

(vi)        with respect to property and rental or business interruption
insurance policies, shall contain an endorsement or other provision providing
that Lender shall receive at least 30 days' prior written notice of cancellation
thereof (or, in the case of cancellation due to non-payment of premium, 10 days'
prior written notice);

 

(vii)       with respect to property and rental or business interruption
insurance policies, shall contain an endorsement providing that no act or
negligence of Borrower or any foreclosure or other proceeding or notice of sale
relating to the Property shall affect the validity or enforceability of the
insurance insofar as a mortgagee is concerned;

 

(viii)      shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;

 

(ix)         shall contain a waiver of subrogation against Lender, as
applicable;

 

(x)          may be in the form of a blanket policy, provided that Borrower
shall provide evidence satisfactory to Lender that the insurance premiums for
the Property are separately allocated to the Property, and such blanket policy
shall provide the same protection as would a separate Policy as reasonably
determined by Lender, subject to review and approval by Lender based on the
schedule of locations and values, if requested by Lender; and

 

(xi)         shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.

 

(d)          Borrower shall pay the premiums for all Policies as the same become
due and payable. Complete copies of such Policies shall be delivered to Lender
promptly upon request. Not later than 30 days prior to the expiration date of
each Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory
to Lender, of its renewal. Borrower shall promptly forward to Lender a copy of
each written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within 30 days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices, and the like.

 

(e)          Borrower shall not procure any other insurance coverage that would
be on the same level of payment as the Policies or would adversely impact in any
way the ability of Lender or Borrower to collect any proceeds under any of the
Policies. If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Property, including the obtaining of such insurance coverage
as Lender in its sole discretion deems appropriate (but limited to the coverages
and amounts required

 

66

 

 

hereunder). All premiums, costs and expenses (including attorneys' fees and
expenses) incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, and shall bear interest at the Default Rate.

 

(f)          In the event of foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Indebtedness, all right, title and interest of Borrower in and to the Policies
then in force with respect to the Property and all proceeds payable thereunder
shall thereupon vest in the purchaser at such foreclosure or in Lender or other
transferee in the event of such other transfer of title.

 

5.16 Casualty and Condemnation.

 

(a)          Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation.

 

(b)          Lender may participate in any proceedings for any taking by any
public or quasi-public authority accomplished through a Condemnation or any
transfer made in lieu of or in anticipation of a Condemnation, to the extent
permitted by law. Upon Lender's request, Borrower shall deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Borrower shall not
consent or agree to a Condemnation or action in lieu thereof without the prior
written consent of Lender in each instance, which consent shall not be
unreasonably withheld, delayed or conditioned in the case of a taking of an
immaterial portion of the Property.

 

(c)          Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Threshold
Amount if such settlement or adjustment is carried out in a competent and timely
manner, but Lender shall be entitled to collect and receive (as set forth below)
any and all Loss Proceeds. The reasonable expenses incurred by Lender in the
adjustment and collection of Loss Proceeds shall become part of the Indebtedness
and shall be reimbursed by Borrower to Lender upon demand therefor.

 

(d)          All Loss Proceeds from any Casualty or Condemnation shall be
immediately deposited into the Loss Proceeds Account (monthly rental
loss/business interruption proceeds to be initially deposited into the Loss
Proceeds Account and subsequently deposited into the Cash Management Account in
installments as and when the lost rental income covered by such proceeds would
have been payable). Following the occurrence of a Casualty, Borrower, regardless
of whether proceeds are available, shall in a reasonably prompt manner proceed
to restore, repair, replace or rebuild the Property to be of at least equal
value and of substantially the same character as prior to the Casualty, all in
accordance with the terms hereof applicable to Alterations; provided, however,
in the event Borrower has made the election to prepay the

67

 

 

Indebtedness in accordance with the last sentence of Section 1.2(b) hereof,
Borrower's obligation to commence to restore, repair, replace or rebuild the
Property shall be suspended until the earlier to occur of (i) the time period
required by the terms of any Major Leases or (ii) expiration of the 120 day
period following the prepayment under Section 5.16(f). If any Condemnation or
Casualty occurs as to which, in the reasonable judgment of Lender:

 

(i)          in the case of a Casualty, the cost of restoration would not exceed
25% of the Loan Amount and the Casualty does not render untenantable, or result
in the cancellation of Leases covering, more than 25% of the gross rentable area
of the Property, or result in cancellation of Leases covering more than 25% of
the base contractual rental revenue of the Property;

 

(ii)         in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;

 

(iii)        restoration of the Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date;

 

(iv)        after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of the Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of the Property is rel et); and

 

(v)         all necessary approvals and consents from Governmental Authorities
will be obtained to allow the rebuilding and re-occupancy of the Property;

 

or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of the Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender's
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) if the cost of completion of the
restoration plus payment of debt service on the Loan during the period of
restoration exceeds the amount then contained in the Loss Proceeds Account,
funds in an amount equal to such excess, which funds shall be remitted into the
Loss Proceeds Account as additional Collateral for the Loan, and (iii) such
architect's certificates, waivers of lien, contractor's sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably request; and Lender may, in any
event, require that all plans and specifications for restoration reasonably
estimated by Lender to exceed the Threshold Amount be submitted to and approved
by Lender prior to commencement of work

 

68

 

 

(which approval shall not be unreasonably withheld, delayed or conditioned). If
Lender reasonably estimates that the cost to restore will exceed the Threshold
Amount, Lender may retain a local construction consultant to inspect such work
and review Borrower's request for payments and Borrower shall, on demand by
Lender, reimburse Lender for the reasonable fees and expenses of such consultant
(which fees and expenses shall constitute Indebtedness). No payment shall exceed
90% of the value of the work performed from time to time until such time as 50%
of the restoration (calculated based on the anticipated aggregate cost of the
work) has been completed, and amounts retained prior to completion of 50% of the
restoration shall not be paid prior to the final completion of the restoration.
Funds other than Loss Proceeds shall be disbursed prior to disbursement of such
Loss Proceeds, and at all times the undisbursed balance of such proceeds
remaining in the Loss Proceeds Account, together with any additional funds
irrevocably and unconditionally deposited therein or irrevocably and
unconditionally committed for that purpose, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
restoration free and clear of all Liens or claims for Lien.

 

(e)          Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Property. Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys'
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.

 

(f)          If Borrower is not entitled to apply Loss Proceeds toward the
restoration of the Property pursuant to Section 5.16(d) and Lender elects not to
permit such Loss Proceeds to be so applied, such Loss Proceeds shall be applied
on the first Payment Date following such election to the prepayment of the
Principal Indebtedness; provided, however, so long as no Event of Default is
continuing, no Yield Maintenance Premium or other prepayment fee shall be
payable in connection with such prepayment. If the Note has been bifurcated into
multiple Notes or Note Components pursuant to Section 1.1(c), all prepayments of
the Loan made by Borrower in accordance with this Section shall be applied to
the Notes or Note Components in ascending order of interest rate (i.e., first to
the Note with the lowest interest rate until its outstanding principal balance
has been reduced to zero, then to the Note with the second lowest interest rate
until its outstanding principal balance has been reduced to zero, and so on) or
in such other order as Lender shall determine.

 

(g)          Notwithstanding the foregoing provisions of this Section, if the
Loan is included in a REMIC and immediately following a release of any portion
of the applicable Property from the Lien of the Loan Documents in connection
with a Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with Section
5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as are
necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser amount, provided that Borrower delivers to
Lender an opinion of counsel, in form and substance reasonably satisfactory to
Lender and delivered by counsel reasonably satisfactory to Lender, opining that
such release of Property from the Lien does not cause any portion of the Loan to
cease to be a "qualified mortgage" within the meaning of section 860G(a)(3) of
the Code.

 

69

 

 

5.17 Annual Budget. At least 30 days prior to the commencement of each Fiscal
Year during the term of the Loan, and within 30 days after the commencement of
any Trigger Period or Event of Default, Borrower shall deliver to Lender an
Annual Budget for the Property for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget, which
delivery shall be for informational purposes only so long as no Trigger Period
or Event of Default is continuing. During the continuance of any Trigger Period
or Event of Default, such Annual Budget and any revisions thereto shall be
subject to Lender's approval (the Annual Budget, as so approved, the "Approved
Annual Budget"). Borrower shall not amend any Approved Annual Budget more than
once in any 60-day period during the continuance of any Trigger Period or Event
of Default. For so long as Lender shall withhold its consent to any Annual
Budget or any revisions thereto, the Annual Budget in effect prior to any such
request for approval shall remain in effect.

 

5.18 Venture Capital Operating Companies; Nonbinding Consultation. Solely to the
extent that Lender or any direct or indirect holder of an interest in the Loan
must qualify as a "venture capital operating company" (as defined in Department
of Labor Regulation 29 C.F.R. § 2510.3-101), Lender shall have the right to
consult with and advise Borrower regarding significant business activities and
business and fmancial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.

 

5.19 Compliance with Encumbrances and Material Agreements. Borrower covenants
and agrees as follows:

 

(i)          Borrower shall comply with all material terms, conditions and
covenants of each Material Agreement and each material Permitted Encumbrance,
including any reciprocal easement agreement, ground lease, declaration of
covenants, conditions and restrictions, and any condominium arrangements.

 

(ii)         Borrower shall promptly deliver to Lender a true and complete copy
of each and every written notice of default received by Borrower with respect to
any obligation of Borrower under the provisions of any Material Agreement and/or
Permitted Encumbrance.

 

(iii)        Borrower shall deliver to Lender copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.

 

(iv)        Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance unless no Event of Default is continuing and the same would not be
reasonably likely to have a Material Adverse Effect.

 

(v)         Borrower shall deliver to each other party to any Permitted
Encumbrance and any Material Agreement notice of the identity of Lender and each

 

70

 

 

assignee of Lender of which Borrower is aware if such notice is required in
order to protect Lender's interest thereunder.

 

(vi) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of each
Material Agreement and Permitted Encumbrance to be performed or observed, if
any.

 

5.20 Prohibited Persons. No Required SPE or any of their direct or indirect
equity holders shall (i) knowingly conduct any business, or engage in any
transaction or dealing, with any Embargoed Person, including the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal Trade Embargo. Borrower shall
cause the representation set forth in Section 4.39 to remain true and correct at
all times.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

6.1           Liens on the Collateral. No Required SPE shall permit or suffer
the existence of any Lien on any of its assets, other than Permitted
Encumbrances.

 

6.2           Ownership. Borrower shall not own any assets other than the
Property and related personal property and fixtures located therein or used in
connection therewith.

 

6.3           Transfer; Prohibited Change of Control. Borrower shall not
Transfer any Collateral other than in compliance with Article II and other than
the replacement or other disposition of obsolete or non-useful personal property
and fixtures in the ordinary course of business, and Borrower shall not
hereafter file a declaration of condominium with respect to the Property. No
Prohibited Change of Control or Prohibited Pledge shall occur.

 

6.4           Debt. Borrower shall not have any Debt, other than Permitted Debt.

 

6.5           Dissolution; Merger or Consolidation. No Required SPE shall
dissolve, terminate, liquidate, merge with or consolidate into another Person
without first causing the Loan to be assumed by a Successor Borrower pursuant to
Section 2.2.

 

6.6           Change in Business. Borrower shall not make any material change in
the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.

 

6.7           Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.

 

6.8           Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with any affiliate of Borrower, except on terms that
are intrinsically fair,

 

71

 

 

commercially reasonable and substantially similar to those that Borrower would
have obtained in a comparable arm's length transaction with an unrelated third
party.

 

6.9           Misapplication of Funds. Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Lockbox Account
as required by Section 3.1, (c) make any distributions to equity holders during
the continuance of a Trigger Period or Event of Default unless expressly
permitted hereunder, or (d) misappropriate any security deposit or portion
thereof.

 

6.10 Jurisdiction of Formation; Name. Borrower shall not change its jurisdiction
of formation or name without receiving Lender's prior written consent and
promptly providing Lender such information and replacement Uniform Commercial
Code financing statements and legal opinions as Lender may reasonably request in
connection therewith.

 

6.11 Modifications and Waivers. Unless otherwise consented to in writing by
Lender:

 

(i)          Borrower shall not amend, modify, terminate, renew, or surrender
any rights or remedies under any Lease, or enter into any Lease, except in
compliance with Section 5.7;

 

(ii)         No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation);

 

(iii)        Borrower shall not terminate, amend or modify the Approved
Management Agreement; and

 

(iv)        Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender or waive any material rights or remedies under any Material
Agreement, except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (z) default in its obligations under any
Material Agreement.

 

6.12 ERISA.

 

(a)          Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

 

(b)          Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights

 

72

 

 

under the Notes, this Agreement, the Security Instrument or any other Loan
Document) to be a non-exempt prohibited transaction under such provisions.

 

6.13 Alterations and Expansions. During the continuance of any Trigger Period or
Event of Default, Borrower shall not incur or contract to incur any capital
improvements requiring Capital Expenditures that are not consistent with the
Approved Annual Budget. Borrower shall not perform, undertake, contract to
perform or consent to any Material Alteration without the prior written consent
of Lender, which consent (in the absence of an Event of Default) shall not be
unreasonably withheld, delayed or conditioned, but may be conditioned on the
delivery of additional collateral in the form of cash or cash equivalents
acceptable to Lender in respect of the amount by which any such Material
Alteration exceeds the Threshold Amount. If Lender's consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.

 

6.14 Advances and Investments. Borrower shall not lend money or make advances to
any Person, or purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, except
for Permitted Investments.

 

6.15 Single-Purpose Entity. No Required SPE shall cease to be a Single-Purpose
Entity. No Required SPE shall remove or replace any Independent Director without
Cause and without providing at least two Business Days' advance written notice
thereof to Lender and the Rating Agencies.

 

6.16 Zoning and Uses. Borrower shall not do any of the following without the
prior written consent of Lender:

 

(i)          initiate or support any limiting change in the permitted uses of
the Property (or to the extent applicable, zoning reclassification of the
Property) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to the Property, or use or permit the use of the Property
in a manner that would result in the use of the Property becoming a
nonconforming use under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Lease, Material Agreement or Legal
Requirement (and if under applicable zoning ordinances the use of all or any
portion of the Property is a nonconforming use, Borrower shall not cause or
permit such nonconforming use to be discontinued or abandoned);

 

(ii)         impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property in any manner that is reasonably
likely to have a Material Adverse Effect;

 

(iii)        execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property; or

 

73

 

 

(iv) permit or consent to the Property being used by the public or any Person in
such manner as might make possible a claim of adverse usage or possession or of
any implied dedication or easement.

 

6.17 Waste. Borrower shall not commit or permit any Waste on the Property, nor
take any actions that might invalidate any insurance carried on the Property
(and Borrower shall promptly correct any such actions of which Borrower becomes
aware).

 

ARTICLE VII

 

DEFAULTS

 

7.1           Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an "Event
of Default" hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):

 

(a)          Payment.

 

(i)          Borrower shall default in the payment when due of any principal,
interest or required monthly reserve owing hereunder or under the Notes
(including any mandatory prepayment required hereunder); or

 

(ii)         Borrower shall default, and such default shall continue for at
least five Business Days after notice to Borrower that such amounts are owing,
in the payment when due of fees, expenses or other amounts owing hereunder,
under the Notes or under any of the other Loan Documents (other than principal,
interest and required monthly reserves owing hereunder or under the Note).

 

(b)          Representations. Any representation made by Borrower in any of the
Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made.

 

(c)          Other Loan Documents. Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby and Borrower shall fail to promptly remedy such
failure in accordance with Section 5.9; or a default by Borrower, Sponsor or any
of their respective affiliates shall occur under any of the other Loan Documents
or Material Agreements, or a default by Borrower shall occur under the Approved
Management Agreement, in each case, beyond the expiration of any applicable cure
period.

 

(d)          Bankruptcy, etc.

 

(i)          Any Required SPE or Sponsor shall commence a voluntary case
concerning itself under any Title of the United States Code (as amended,
modified, succeeded or replaced, from time to time, the "Bankruptcy Code");

 

74

 

 

(ii)         any Required SPE or Sponsor shall commence any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE or Sponsor, or shall dissolve
or otherwise cease to exist;

 

(iii)        there is commenced against any Required SPE or Sponsor an
involuntary case under the Bankruptcy Code, or any such other proceeding, which
remains undismissed for a period of 60 days after commencement;

 

(iv)        any Required SPE or Sponsor is adjudicated insolvent or bankrupt;

 

(v)         any Required SPE or Sponsor suffers appointment of any custodian or
the like for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 60 days after
commencement of such appointment;

 

(vi)        any Required SPE or Sponsor makes a general assignment for the
benefit of creditors; or

 

(vii)       any Required SPE or Sponsor takes any action for the purpose of
effecting any of the foregoing.

 

(e)          Prohibited Change of Control.

 

(i)          A Prohibited Change of Control shall occur; or

 

(ii)         Borrower shall fail to deliver any non-consolidation opinion
required to be delivered pursuant to Section 2.3.

 

(f)          Equity Pledge; Preferred Equity. Any direct or indirect equity
interest in or right to distributions from Borrower shall be subject to a Lien
in favor of any Person, or Borrower or any holder of a direct or indirect
interest in Borrower shall issue preferred equity (or debt granting the holder
thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted:

 

(i)          any pledge of direct or indirect equity interests in and rights to
distributions from a Qualified Equity holder; and

 

(ii)         the issuance of direct or indirect preferred equity interests in a
Qualified Equity holder.

 

Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
"Prohibited Pledge".

 

(g)          Insurance. Borrower shall fail to maintain in full force and effect
all Policies required hereunder.

 

75

 

 

(h)          ERISA; Negative Covenants. A default shall occur in the due
performance or observance by Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI, provided that such default shall not
constitute an Event of Default unless and until it shall remain uncured for 10
days after Borrower receives written notice thereof

 

(i)          Legal Requirements. Borrower shall fail to cure properly any
violations of Legal Requirements affecting all or any portion of the Property
within 30 days after Borrower first receives written notice of any such
violations; provided, however, if any such violation is reasonably susceptible
of cure, but not within such 30 day period, then Borrower shall be permitted up
to an additional 90 days to cure such violation provided that Borrower commences
a cure within such initial 30 day period and thereafter diligently and
continuously pursues such cure.

 

Express Events of Default. Any event shall occur that is explicitly identified
as an "Event of Default" under any provision contained herein or in any of the
other Loan Documents.

 

(k)          Other Covenants. A default shall occur in the due performance or
observance by-Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this Agreement
or in any of the other Loan Documents, except that in the case of a default that
can be cured by the payment of money, such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof; and in the case of a default that cannot be
cured by the payment of money but is susceptible of being cured within 30 days,
such default shall not constitute an Event of Default unless and until it
remains uncured for 30 days after Borrower receives written notice thereof,
provided that promptly following its receipt of such written notice, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure within such 30 day period; and if such non-monetary default is not cured
within such 30 day period despite Borrower's diligent efforts but is susceptible
of being cured within 90 days of Borrower's receipt of Lender's original notice,
then Borrower shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of 90 days from Borrower's receipt
of Lender's original notice, provided that Borrower promptly delivers written
notice to Lender of its intention and ability to effect such cure prior to the
expiration of such 90 day period.

 

7.2 Remedies.

 

(a)          During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Security Instrument and the
other Loan Documents, at law or in equity, declare by written notice to Borrower
all or any portion of the Indebtedness to be immediately due and payable,
whereupon all or such portion of the Indebtedness shall so become due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Collateral (including
all rights or remedies available at law or in equity); provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in Section
7.1(d) shall occur, then (except as specified in Section 7.2(f)

 

76

 

 

below) the Indebtedness shall immediately become due and payable without the
giving of any notice or other action by Lender. Any actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

 

(b)          If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Property and applied in reduction of the Indebtedness.

 

(c)          During the continuance of any Event of Default (including an Event
of Default resulting from a failure to satisfy the insurance requirements
specified herein), Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default. Lender may
enter upon any or all of the Property upon reasonable notice to Borrower for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Collateral or to foreclose the Security Instrument or
collect the Indebtedness. The reasonable costs and expenses incurred by Lender
in exercising rights under this paragraph (including reasonable attorneys'
fees), with interest at the Default Rate for the period after notice from Lender
that such costs or expenses were incurred to the date of payment to Lender,
shall constitute a portion of the Indebtedness, shall be secured by the Security
Instrument and other Loan Documents and shall be due and payable to Lender upon
demand therefor.

 

(d)          Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.

 

(e)          Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.

 

(f)          Notwithstanding anything herein to the contrary, if an event
specified in Section 7.1(d) occurs solely in respect of Sponsor and not any
Required SPE, then such event shall not constitute an Event of Default or result
in an acceleration of the Loan unless, in each case, Lender so determines in its
sole discretion by written notice to Borrower; and unless and until Lender sends
such notice, a Trigger Period shall be deemed to have commenced for all purposes
hereunder, which Trigger Period shall continue until the Loan is repaid in full.

 

7.3           Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender's sole discretion either toward the components of the Indebtedness
(e.g., Lender's expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder) and the Notes or Note Components in

 

77

 

 

such sequence as Lender shall elect in its sole discretion, or toward the
payment of Property expenses.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

8.1           Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):

 

(a)          Loan Documents. Lender shall have received a duly executed copy of
each Loan Document. Each Loan Document that is to be recorded in the public
records shall be in form suitable for recording.

 

(b)          Collateral Accounts. Each of the Collateral Accounts shall have
been established and funded to the extent required under Article III.

 

(c)          Opinions of Counsel. Lender shall have received, in each case in
form and substance satisfactory to Lender, (i) a New York legal opinion, (ii) a
legal opinion with respect to the laws of the state in which the Property is
located, (iii) intentionally omitted, and (iv) a Delaware legal opinion
regarding matters related to Single Member LLC's.

 

(d)          Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including:

 

(i)          Authorizing Resolutions. To the extent the required authorizations
are not contained directly in the organizational documents of any Required SPE
and Sponsor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Sponsor and Borrower.

 

(ii)         Organizational Documents. Certified copies of the organizational
documents of Sponsor and each Required SPE (including any certificate of
formation, certificate of limited partnership, certificate of incorporation,
operating agreement, limited partnership agreement or by-laws), in each case
together with all amendments thereto.

 

(iii)        Certificates of Good Standing or Existence. Certificates of good
standing or existence for Sponsor and each Required SPE issued as of a recent
date by its state of organization and by the state in which the Property is
located.

 

(iv)        Recycled Entity Certificate. A recycled entity certificate
acceptable to Lender with respect to any Required SPE that was formed more than
60 days prior to the date hereof.

 

78

 

 

(e)         Material Agreements. Lender shall have received true, correct and
complete copies of all Leases and all Material Agreements.

 

(f)          Lien Search Reports. Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Property,
Sponsor, each Required SPE and Borrower's immediate predecessor, if any, such
searches to be conducted in such locations as Lender shall have requested.

 

(g)         No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.

 

(h)         No Injunction. No Legal Requirement shall exist, and no litigation
shall be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan or the
consummation of the Transaction.

 

(i)         Representations. The representations in this Agreement and in the
other Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.

 

(j)          Estoppel Letters. Borrower shall have received and delivered to
Lender estoppel certificates from such parties and in such form and substance as
shall be satisfactory to Lender, each of which shall specify that Lender and its
successors and assigns may rely thereon.

 

(k)         No Material Adverse Effect. No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably expected to
result in a Material Adverse Effect.

 

(1)         Transaction Costs. Borrower shall have paid all transaction costs
(or provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).

 

(m)         Insurance. Lender shall have received certificates of insurance on
ACORD Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

 

(n)         Title. Lender shall have received a marked, signed commitment to
issue, or a signed pro-forma version of, a Title Insurance Policy in respect of
the Property, listing only such exceptions as are reasonably satisfactory to
Lender. If the Title Insurance Policy is to be issued by, or if disbursement of
the proceeds of the Loan are to be made through, an agent of the

 

79

 

 

actual insurer under the Title Insurance Policy (as opposed to the insurer
itself), the actual insurer shall have issued to Lender for Lender's benefit a
so-called "Insured Closing Letter."

 

(o)          Zoning.  Lender shall have received evidence reasonably
satisfactory to Lender that the Property is in compliance with all applicable
zoning requirements (including a zoning report, a zoning endorsement if
obtainable and a letter from the applicable municipality if obtainable).

 

(p)          Permits:, Certificate of Occupancy. Lender shall have received a
copy of all Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

 

(q)          Engineering Report. Lender shall have received a current
Engineering Report with respect to the Property, which report shall be in form
and substance reasonably satisfactory to Lender.

 

(r)           Environmental Report. Lender shall have received an Environmental
Report (not more than six months old) with respect to the Property that
discloses no material environmental contingencies with respect to the Property.

 

(s)          Survey. Lender shall have received a Survey with respect to the
Property in form and substance reasonably satisfactory to Lender.

 

(t)           Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.

 

(u)          Consents, Licenses, Approvals, etc. Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

 

(v)          Financial Information. Lender shall have received financial
information relating to Sponsor, Borrower and the Property that is satisfactory
to Lender.

 

(w)         Annual Budget. Lender shall have received the Annual Budget for the
current calendar year (and, if the Closing Date occurs in December, the Annual
Budget for the next calendar year).

 

(x)           Know Your Customer Rules. At least 10 days prior to the Closing
Date, Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable "know-your-customer"
and anti-money laundering rules and regulations, including the PATRIOT Act.

 

(y)          Additional Matters. Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal

80

 

 

matters in connection with the Loan shall be reasonably satisfactory in form and
substance to Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.

 

9.2 GOVERNING LAW.

 

(A)         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

 

(B)         ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF
A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR
STA'T'E COURT IN NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY (i) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEFiN BROUGHT IN AN INCONVENIENT FORUM, (ii)
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT ME
ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT).

 

9.3           Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or

 

81

 

 

approval of Lender be granted hereunder, unless such amendment, change, waiver,
discharge, termination, consent or approval is in writing signed by Lender.

 

9.4           Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows
(except that any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.

 

If to Lender: Goldman Sachs Mortgage Company   200 West Street   New York, New
York 10282   Attention: Rene Theriault and J. Theodore Borter     with copies
to: Goldman Sachs Mortgage Company   6011 Connection Drive, Suite 550   Irving,
Texas 75039   Attention: General Counsel     and Winstead PC   201 North Tryon
Street   Suite 2000   Charlotte, North Carolina 28202   Attention: Brian S.
Short, Esq.     If to Borrower: Sebring Landing, LLC   15436 North Florida
Avenue   Suite 200   Tampa, Florida 33613   Attention: James D. Palermo     with
a copy to: Gray Robinson, P.A.   401 East Jackson Street   Suite 2700   Tampa,
Florida 33602   Attention: Joseph Covelli, Esq.

 

82

 

  

9.5 TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER
AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER
AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

9.6         Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

9.7         Assignment and Participation.

 

(a)          Except as expressly set forth in Article H Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.

 

(b)          Lender and each assignee of all or a portion of the Loan shall have
the right from time to time in its discretion and without the consent of
Borrower to sell one or more of the Notes or Note Components or any interest
therein (an "Assignment") and/or sell a participation interest in one or more of
the Notes or Note Components (a "Participation"). Borrower shall reasonably
cooperate with Lender, at Lender's request, in order to effectuate any such
Assignment or Participation, and Borrower shall promptly provide such
information, legal opinions and documents relating to each Required SPE,
Sponsor, the Property, the Approved Property Manager and any Tenants as Lender
may reasonably request in connection with such Assignment or Participation. In
the case of an Assignment, (i) each assignee shall have, to the extent of such
Assignment, the rights, benefits and obligations of the assigning Lender as a
"Lender" hereunder and under the other Loan Documents, (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to an Assignment, relinquish its rights and be released from its
obligations under this Agreement, and (iii) one Lender shall serve as agent for
all Lenders and shall be the sole Lender to whom notices, requests and other
communications shall be addressed and the sole party authorized to grant or
withhold consents hereunder on behalf of the Lenders (subject, in each case, to
appointment of a Servicer, pursuant to Section 9.22, to receive such notices,
requests and other communications and/or to grant or withhold consents, as the
case may be). Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as
non-fiduciary agent for Borrower, a register on which it shall enter the name or
names of the registered owner or owners from time to time of the Notes. Upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate Notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement. After the effectiveness of
any Assignment, the party conveying the Assignment shall provide notice to
Borrower and each Lender of the identity and address of the assignee.
Notwithstanding anything in this Agreement to the contrary, after an Assignment,
the assigning Lender (in addition to the assignee) shall continue to have the
benefits of any indemnifications contained in this Agreement that such assigning
Lender had prior to such

 

83

 

  

assignment with respect to matters occurring prior to the date of such
assignment. Lender and Borrower shall each be responsible for their own
respective costs and expenses in connection with compliance with this Section
9.7(b); provided, however, that Lender agrees to reimburse Borrower for
Borrower's reasonable out of pocket expenses actually incurred.

 

(c)          If, pursuant to this Section, any interest in this Agreement or any
Note is transferred to any transferee, such transferee shall, promptly upon
receipt of written request from Borrower, furnish to Borrower Form W-9, Form
W-8BEN or Form W-8ECI, as applicable.

 

9.8       Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

9.9       Preferences; Waiver of Marshalling of Assets. Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to the fullest extent permitted by
law, Borrower hereby waives and shall not assert any rights in respect of a
marshalling of Collateral, a sale in the inverse order of alienation, any
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Lender under the
Loan Documents to a sale of the Collateral or any portion thereof in any
sequence and any combination as determined by Lender in its sole discretion.

 

9.10       Remedies of Borrower. If a claim is made that Lender or its agents
have unreasonably delayed acting or acted unreasonably in any case where by law
or under this Agreement or the other Loan Documents, any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower's sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender acted with gross
negligence, bad faith or willful misconduct. Notwithstanding anything herein to
the contrary, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable Legal Requirement) arising out of, as a result
of, or in any way related to, the Loan Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in

 

84

 

  

connection therewith, and Borrower hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

9.11 Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets or counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender's interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.

 

9.12 No Joint Venture. Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in the Property other than
that of mortgagee or lender.

 

9.13 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall prevail. The parties acknowledge that
they were each represented by competent counsel in connection with the
negotiation, drafting and execution of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

 

9.14 Brokers and Financial Advisors. Borrower represents that neither it nor
Sponsor has dealt with any financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower shall indemnify and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.

 

9.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Copies of
originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

 

85

 

 

9.16 Estoppel Certificates.

 

(a)          Borrower shall execute, acknowledge and deliver to Lender, within
ten (10) days after receipt of Lender's written request therefor at any time
from time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) any offsets or defenses to the payment of the Indebtedness,
(D) that the Notes, this Agreement, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower's knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents), (G)
whether or not any of the Tenants under the Leases are 'in material default
under the Leases (setting forth the specific nature of any such material
defaults) and (H) such other matters as Lender may reasonably request. Any
prospective purchaser of any interest in a Loan shall be permitted to rely on
such certificate.

 

(b)          Upon Lender's written request, Borrower shall use commercially
reasonable efforts to obtain from each Tenant and thereafter promptly deliver to
Lender duly executed estoppel certificates from any one or more Tenants
specified by Lender, attesting to such facts regarding the Leases as Lender may
reasonably require, including attestations that each Lease covered thereby is in
full force and effect with no material defaults thereunder on the part of any
party, that rent has not been paid more than one month in advance, except as
security, and that the Tenant claims no defense or offset against the full and
timely performance of its obligations under the Lease. Borrower shall not be
required to deliver such certificates more frequently than one time in any
12-month period, other than the 12-month period during which a Securitization
occurs or is attempted.

 

9.17 General Indemnity; Payment of Expenses.

 

(a)          Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold haindess Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the "Indemnified Parties") for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender's interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.

 

(b)          If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by Indemnified Party as a result of any
Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in

 

86

 

 

addition to any liability that Borrower may otherwise have hereunder and under
the other Loan Documents.

 

(e)          To the extent any Indemnified Party has notice of a claim for which
it intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. • In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indenmified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a commercially
reasonable manner, Lender and the applicable Indemnified Party shall not
compromise or settle such action defended without Borrower's consent, which
shall not be unreasonably withheld or delayed. Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Party, reimburse the
applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

 

(d)          Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Security Instrument and shall become immediately
due and payable and shall bear interest at the Interest Rate from the date
Damages are sustained by the Indemnified Parties until paid, and in the event
Borrower fails to pay any Damages within ten days from the date such Damages are
sustained, such amount shall thereafter bear interest at the Default Rate.

 

(e)          The provisions of and undertakings and indemnification set forth in
this Section shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

 

87

 

 

(f)          Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all out-of-pocket costs and expenses incurred by Lender (or any
of its affiliates) in connection with the origination of the Loan, including
legal fees and disbursements, accounting fees, and the costs of the Appraisal,
the Engineering Report, the Title Insurance Policy, the Survey, the
Environmental Report and any other third-party diligence materials; (ii) all
out-of-pocket costs and expenses incurred by Lender (or any of its affiliates)
in connection with (A) monitoring Borrower's ongoing performance of and
compliance with Borrower's agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements, (B) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
to this Agreement and the other Loan Documents and any other documents or
matters relating hereto (including Leases, Material Agreements, and Permitted
Encumbrances), (C) filing, registration and recording fees and expenses and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents (including the
filing, registration or recording of any instrument of further assurance) and
all federal, state, county and municipal, taxes (including, if applicable,
intangible taxes), search fees, title insurance premiums, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of the Loan Documents, any mortgage supplemental thereto, any security
instrument with respect to the Collateral or any instrument of further
assurance, (D) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents or any Collateral, and (E) the satisfaction of any
Rating Condition in respect of any matter required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including
attorneys fees and, if the Loan has been Securitized, special servicing fees)
incurred by Lender (or any of its affiliates) in connection with the enforcement
of any obligations of Borrower, or a Default by Borrower, under the Loan
Documents, including any actual or attempted foreclosure, deed-inlieu of
foreclosure, refinancing, restructuring, settlement or workout and any
insolvency or bankruptcy proceedings (including any applicable transfer taxes).
Without limiting the foregoing, Borrower shall pay all costs, expenses and fees
of Lender and its Servicer, operating advisor and securitization trustee
resulting from Defaults or reasonably imminent defaults by Borrower or requests
by Borrower (including enforcement expenses and any liquidation fees, workout
fees, special servicing fees, operating advisor consulting fees or any other
similar fees and interest payable on advances made by the Servicer or the
securitization trustee with respect to delinquent debt service payments or
expenses of curing Borrower's defaults under the Loan Documents, and any
expenses paid by Servicer or a trustee in respect of the protection and
preservation of any Property, such as payment of taxes and insurance premiums);
and the costs of all property inspections and/or appraisals (or any updates to
any existing inspection or appraisal) that Servicer may be required to obtain
due to a request by Borrower or the occurrence of a Default.

 

9.18 No Third-Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender, Borrower and Indemnified Parties any right to insist upon or
to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lender to

 

88

 

 

make the Loan hereunder are imposed solely and exclusively for the benefit of
Lender, and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof,and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender it in Lender's sole discretion, Lender deems it
advisable or desirable to do so.

 

9.19 Recourse.

 

(a)          Subject to the qualifications herein, Lender shall not enforce
Borrower's obligation to pay the Indebtedness by any action or proceeding
wherein a deficiency judgment or other judgment establishing personal liability
shall be sought against Borrower or any of its affiliates, or any Exculpated
Person, except for foreclosure actions or any other appropriate actions or
proceedings in order to fully exercise Lender's remedies in respect of, and to
realize upon, the Collateral, and except for any actions to enforce any
obligations expressly assumed or guaranteed by any guarantor, indemnitor or
similar party (whether or not such party is an . Exculpated Person) under the
Loan Documents.

 

(b)          Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Sponsor under the
Guaranty) resulting from or arising out of any of.he following (the "Indemnified
Liabilities"):

 

(i)          any intentional or grossly negligent physical Waste at the Property
committed or permitted by Borrower, Sponsor or any of their respective
affiliates;

 

(ii)         any fraud or intentional misrepresentation committed by Borrower,
Sponsor or any of their respective affiliates;

 

(iii)        any willful misconduct by Borrower, Sponsor or any of their
respective affiliates (including any litigation or other legal proceeding
initiated by such Person in bad faith that delays, opposes impedes, obstructs,
hinders, enjoins or otherwise interferes with or frustrates the efforts of
Lender to exercise any rights and remedies available to Lender as provided
herein and in the other Loan Documents during the continuance of an Event of
Default);

 

(iv)        the misappropriation or misapplication by Borrower, Sponsor or any
of their respective affiliates of any funds in violation of the Loan Documents
(including misappropriation or misapplication of Revenues, security deposits
and/or Loss Proceeds);

 

(v)         any voluntary Debt if and to the extent the continued existence of
such Debt is prohibited hereunder;

 

(vi)        any breach by Borrower or Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;

 

89

 

 

(vii)    the failure to pay or maintain the Policies or pay the amount of any
deductible required thereunder following a Casualty or other insurance claim,
provided Lender permits cash flow from the Property to be applied for such
purpose;

 

(viii)   any violation of or misrepresentation in connection with Section 4.17
of this Agreement or any violation of or failure to comply with Section 6.15 of
this Agreement;

 

(ix)      removal of personal property from the Property during or in
anticipation of an Event of Default, unless replaced with personal property of
the same utility and of the same or greater value and utility;

 

(x)       any fees or commissions paid by Borrower to any affiliate in violation
of the terms, of the Loan Documents;

 

(xi)      any bankruptcy of any Required SPE, provided that, for this purpose
"Damages" shall be limited to the amount by which such costs and expenses exceed
the costs and expenses Lender would have incurred in an uncontested foreclosure
on the Property (for the avoidance of doubt, the recourse described in this
clause shall be in addition to the full recourse for bankruptcy described
below);

 

(xii)     for any loss or damage suffered by Lender as a result of or in any way
related to the Assignment Transaction (as defined in the Security Instrument);

 

(xiii)    the contesting or opposition by Borrower, Sponsor or any of their
respective affiliates of any motion filed by Lender for relief from the
automatic stay in any bankruptcy proceeding of Borrower;

 

(xiv)    the Prior Owned Property; and

 

(xv)     the failure of Borrower to pay the applicable Yield Maintenance Premium
and all costs and expenses incurred by Lender with respect to a prepayment in
accordance with Section 3.12(d).

 

In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, if (i) there is any unauthorized Transfer of the
Property or any other Collateral (including unauthorized Liens and encumbrances
on the Collateral) or Prohibited Change of Control or Prohibited Pledge, in each
case, in violation of the Loan Documents, (ii) any petition for bankruptcy,
insolvency, dissolution or liquidation under the Bankruptcy Code or any similar
federal or state law is filed by, consented to, or acquiesced in by, any
Required SPE, (iii) any Required SPE or any of their respective affiliates
(including Sponsor) shall have colluded with other creditors to cause an
involuntary filing under the Bankruptcy Code or similar federal or state law
with respect to any Required SPE, or any Required SPE shall have terminated any
Independent Director for the purpose of facilitating a bankruptcy filing, or
(iv) any Required SPE fails to be, and to at all times have been, a
Single-Purpose Entity, which failure results in a substantive consolidation of
Borrower with any affiliate in a bankruptcy or similar proceeding.

 

90

 

 

(c)          The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default. Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the Bankruptcy Code to file a claim for the full amount of the debt owing
to Lender by Borrower or to require that all Collateral shall continue to secure
all of the Indebtedness owing to Lender in accordance with the Loan Documents.
Lender may seek a judgment on the Note (and, if necessary, name Borrower in such
suit) as part of judicial proceedings to foreclose on any Collateral or as a
prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder, and in the event any suit is brought on
the Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and may be
enforced on and against the Collateral and the rents, profits, issues, products
and proceeds thereof. Nothing in this Agreement shall impair the right of Lender
to accelerate the maturity of the Note upon the occurrence of an Event of
Default, nor shall anything in this Agreement impair or be construed to impair
the right of Lender to seek personal judgments, and to enforce all rights and
remedies under applicable law, jointly and severally against any indemnitors and
guarantors to the extent allowed by any applicable Loan Documents. The
provisions set forth in this Section are not intended as a release or discharge
of the obligations due under the Note or under any Loan Documents, but are
intended as a limitation, to the extent provided in this Section, on Lender's
right to sue for a deficiency or seek a personal judgment except as required in
order to realize on the Collateral.

 

(d)          For the purposes of this Section 9.19, "affiliate" or "affiliated"
means as to any Person, any other Person that, directly or indirectly, is in
Control of, is Controlled by or is under common Control with such Person.

 

9.20 Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, Lender may from time to time,
without presentment, demand, protest or other notice of any kind (all of such
rights being hereby expressly waived), set-off and appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by Lender (including branches, agencies or affiliates of Lender wherever
located) to or for the credit or the account of Borrower against the obligations
and liabilities of Borrower to Lender hereunder, under the Notes, the other Loan
Documents or otherwise, irrespective of whether Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of Lender subsequent thereto.

 

9.21 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting

 

91

 

 

Lender's rights under the Loan Documents, and shall not render Lender liable to
Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.

 

9.22 Servicer. Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender's behalf, shall have the same
force and effect as if Servicer were Lender.

 

9.23 No Fiduciary Duty.

 

(a)          Borrower acknowledges that, in connection with this Agreement, the
other Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the "Lending Parties") have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.

 

(b)          It is understood and agreed that (i) the Lending Parties shall act
under this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm's-length commercial transaction between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Sponsor or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Sponsor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Sponsor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Sponsor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower, Sponsor
or their respective affiliates, stockholders, employees or creditors. Nothing in
this Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Sponsor) any rights or remedies by reason of any fiduciary or similar duty.

 

(c)          Borrower acknowledges that it has been advised that the Lending
Parties are a full service financial services firm engaged, either directly or
through affiliates in various activities, including securities trading,
investment banking and financial advisory, investment management, principal
investment, hedging, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Lending Parties may make or hold a broad array
of investments and actively trade debt and equity securities (or related
derivative securities) and/or financial instruments

 

92

 

 

(including loans) for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of affiliates of Borrower, including Sponsor, as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
Transaction, (ii) be customers or competitors of Borrower, Sponsor and/or their
respective affiliates, or (iii) have other relationships with Borrower, Sponsor
and/or their respective affiliates. In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons. The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of affiliates of Borrower, including
Sponsor, or such other Persons. The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this
paragraph. Although the Lending Parties in the course of such other activities
and relationships may acquire information about the Transaction or other Persons
that may be the subject of the Transaction, the Lending Parties shall have no
obligation to disclose such information, or the fact that the Lending Parties
are in possession of such information, to Borrower, Sponsor or any of their
respective affiliates or to use such information on behalf of Borrower, Sponsor
or any of their respective affiliates.

 

(d)          Borrower acknowledges and agrees that Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

 

9.24 Borrower Information. Borrower shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Lender shall have the right to disclose any and all information
provided to Lender by Borrower or Sponsor regarding Borrower, Sponsor, the Loan
and the Property (i) to affiliates of Lender and to Lender's agents and
advisors, (ii) to any actual or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer, participation or
Securitization of all or any portion of the Loan or any participations therein,
and to any investors or prospective investors in the Certificates, and their
respective advisors and agents, including the operating advisor, or to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations, or to any Person that is a party to a repurchase agreement with
respect to the Loan, (iii) to any Rating Agency in connection with a
Securitization or as otherwise required in connection with a disposition of the
Loan, (iv) to any Person necessary or desirable in connection with the exercise
of any remedies hereunder or under any other Loan Document following an Event of
Default, (v) to any governmental agency, including the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System, the FDIC, the
Securities and Exchange Commission and any other regulatory authority that may
exercise authority over Lender or any investor in the Certificates (including
the Servicer, the Securitization trustee and their respective agents and
employees) or any representative thereof, and to the National Association of
Insurance Commissioners, in each case if requested by such governmental agency
or otherwise required to comply with the applicable rules and regulations of
such governmental agency or if required pursuant to legal or judicial process
and (vi) in any Disclosure Document (as defined in the Cooperation Agreement).
In addition, Lender may disclose the existence of this Agreement and

 

93

 

 

the information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, "tax structure" means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates.

 

9.25 PATRIOT Act Records. Lender hereby notifies Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and Sponsor, which information includes the
name and address of Borrower and Sponsor and other information that will allow
Lender to identify Borrower or Sponsor in accordance with the PATRIOT Act.

 

9.26 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARILES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY 'TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).

 

9.27 Publicity. If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials. Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material.

 

9.28 Delay Not a Waiver. Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, under
any other Loan Document, or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due

 

94

 

 

of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

9.29 Schedules and Exhibits Incorporated. The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

 

[Remainder of page intentionally left blank;
Signature Pages to follow.]

 

95

 

 

Lender and Borrower are executing this Agreement as of the date first above
written:

 

  LENDER:       GOLDMAN SACHS MORTGAGE COMPANY,   a New York limited partnership
        By: /s/ Nick Losada     Name: Nick Losada     Title: Authorized
Representative

 

96

 

  

  BORROWER:       SEBRING LANDING, LLC,   a Delaware limited liability company  
      By: /s/ Geza Henni     Name: Geza Henni     Title: President

 



97

